
	
		II
		112th CONGRESS
		1st Session
		S. 1658
		IN THE SENATE OF THE UNITED STATES
		
			October 5, 2011
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To reform and reauthorize agricultural programs, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Rural Economic Farm and Ranch
			 Sustainability and Hunger Act of 2011 or the
			 REFRESH Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Producer safety net
					Subtitle A—Revenue-Based safety net
					Sec. 1001. Aggregate risk and revenue management
				program.
					Sec. 1002. Supplemental insurance.
					Subtitle B—Federal crop insurance program
					Sec. 1201. Whole farm revenue insurance tools.
					Sec. 1202. Insurance availability.
					Sec. 1203. Crop insurance education assistance.
					Subtitle C—Sugar program repeal
					Sec. 1301. Repeal of sugar program.
					Sec. 1302. Elimination of sugar price support and production
				adjustment programs.
					Sec. 1303. Elimination of sugar tariff and over-quota tariff
				rate.
					Sec. 1304. Application.
					Subtitle D—Dairy program reform
					PART I—Dairy producer margin protection and dairy market
				stabilization programs
					Sec. 1401. Definitions.
					Sec. 1402. Calculation of average feed cost and actual dairy
				producer margins.
					SUBPART A—Dairy Producer Margin Protection Program
					Sec. 1411. Establishment of dairy producer margin protection
				program.
					Sec. 1412. Eligibility and registration of dairy producers for
				margin protection program.
					Sec. 1413. Production history and annual production quantity of
				participating dairy producers.
					Sec. 1414. Basic margin protection.
					Sec. 1415. Supplemental margin protection.
					Sec. 1416. Effect of failure to pay administrative fees or
				premiums.
					Sec. 1417. No payment limitations.
					SUBPART B—Dairy Market Stabilization Program
					Sec. 1431. Establishment of dairy market stabilization
				program.
					Sec. 1432. Threshold for implementation and reduction in dairy
				producer payments.
					Sec. 1433. Producer milk marketings information.
					Sec. 1434. Calculation and collection of reduced dairy producer
				payments.
					Sec. 1435. Remitting monies to Commodity Credit
				Corporation.
					Sec. 1436. Suspension of reduced payment
				requirement.
					Sec. 1437. Audit requirements.
					Sec. 1438. Board of directors.
					SUBPART C—Commodity Credit Corporation
					Sec. 1451. Use of Commodity Credit Corporation.
					SUBPART D—Duration
					Sec. 1461. Duration.
					PART II—Federal milk marketing order reform
					Sec. 1471. Required amendments to Federal milk marketing
				orders.
					Sec. 1472. Amendment process.
					Sec. 1473. Development of effective balancing programs for milk
				markets.
					Sec. 1474. Study on elimination of milk marketing
				orders.
					PART III—Repeal of superseded provisions
					Sec. 1481. Repeal of dairy product price support and milk
				income loss contract programs.
					Sec. 1482. Repeal of permanent price support authority for
				milk.
					Sec. 1483. Repeal of dairy export incentive
				program.
					Sec. 1484. Effective date.
					TITLE II—Conservation
					Subtitle A—Conservation reserve
				program
					Sec. 2001. Conservation reserve
				program.
					Sec. 2002. Pilot program for enrollment of
				wetland and buffer acreage in conservation reserve.
					Sec. 2003. Duties of owners and
				operators.
					Sec. 2004. Payments.
					Sec. 2005. Contracts.
					Sec. 2006. Conversion of land subject to
				contract to other conserving uses.
					Subtitle B—Easement benefits
				program
					Sec. 2101. Easement benefits
				program.
					Subtitle C—Working land
				program
					Sec. 2201. Working land
				program.
					Subtitle D—Other conservation
				programs
					Sec. 2301. Other conservation programs of
				the Food Security Act of 1985.
					Sec. 2302. Funding of conservation
				programs under Food Security Act of 1985.
					Sec. 2303. Cooperative conservation
				partnership initiative.
					Sec. 2304. Administrative requirements for
				conservation programs.
					Sec. 2305. Repeal of healthy forests
				reserve program.
					TITLE III—Nutrition
					Subtitle A—Supplemental nutrition
				assistance program
					Sec. 3001. Categorical eligibility
				limitations.
					Sec. 3002. Repeal of funding for
				employment and training programs.
					Sec. 3003. Repeal of incentive payments to
				States with low SNAP benefit allocation error rates.
					Sec. 3004. Quality control.
					Subtitle B—Extensions
					Sec. 3101. Supplemental nutrition
				assistance program.
					Sec. 3102. Commodity distribution
				programs.
					Sec. 3103. Miscellaneous.
					TITLE IV—Energy from Rural America
					Sec. 4001. Definitions.
					Sec. 4002. Biobased markets
				program.
					Sec. 4003. Biorefinery
				assistance.
					Sec. 4004. Rural Energy for America
				Program.
					Sec. 4005. Repeal of feedstock flexibility
				program for bioenergy producers.
					Sec. 4006. Biomass Crop Assistance
				Program.
					Sec. 4007. Rural energy savings
				program.
					TITLE V—Technical improvements to
				research
					Sec. 5001. Matching fund requirement under
				McIntire-Stennis Cooperative Forestry Act.
					Sec. 5002. Matching fund requirement under
				Hatch Act of 1887.
					Sec. 5003. Matching fund requirement under
				Smith-Lever Act.
					Sec. 5004. Biomass Research and
				Development Initiative.
					TITLE VI—Miscellaneous
					Sec. 6001. Budgetary effects.
				
			2.Definition of
			 SecretaryIn this Act, the
			 term Secretary means the Secretary of Agriculture.
		IProducer safety
			 net
			ARevenue-Based
			 safety net
				1001.Aggregate
			 risk and revenue management program
					(a)In
			 generalSection 1105 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8715) is amended to read
			 as follows:
						
							1105.Aggregate risk and revenue management
				program
								(a)DefinitionsIn this
				section:
									(1)Alternative
				priceThe term alternative price means an average of
				the price for each of the immediately preceding 4 years, as determined by the
				National Agricultural Statistics Service, for each crop for which the harvest
				price is unavailable.
									(2)ARRMThe
				term ARRM means the aggregate risk and revenue management program
				established under this section.
									(3)CRDThe
				term CRD means a crop reporting district, as determined by the
				National Agricultural Statistics Service.
									(4)Harvest
				priceThe term harvest price means the harvest price
				determined by the Risk Management Agency.
									(b)Availability
				and election of alternative approach
									(1)Availability of
				aggregate risk and revenue management paymentsWith respect to
				all covered commodities and peanuts on a farm, during each of the 2013 through
				2017 crop years, the Secretary shall give the operator, tenant, or
				sharecropper, as appropriate, on the farm an opportunity to make an annual
				election for all producers on the farm to receive aggregate risk and revenue
				management payments under this section for the crop year for which the election
				is made.
									(2)Limitations
										(A)In
				generalThe total number of planted acres for which the producers
				on a farm may receive ARRM payments under this section shall be equal to the
				total number of acres planted to all covered commodities and peanuts on the
				farm.
										(B)Native
				sod
											(i)In
				generalNative sod (as defined in section 508(o)(1) of the
				Federal Crop Insurance Act (7 U.S.C. 1508(o)(1))) acreage that is tilled for
				the purpose of producing an annual crop after the date of enactment of the
				Rural Economic Farm and Ranch Sustainability
				and Hunger Act of 2011 shall not be considered acreage planted to
				the covered commodity or peanuts for harvest on a farm in a crop year for
				purposes of making ARRM payments under this section during the first 5 crop
				years of planting.
											(ii)RequirementIneligibility
				under clause (i) shall only apply to the actual acreage of native sod that was
				converted to crop production.
											(3)Election; time
				for election
										(A)In
				generalThe Secretary shall provide notice to the operators,
				tenants, or sharecroppers, as appropriate regarding the opportunity to make
				each of the elections described in paragraph (1).
										(B)Notice
				requirementsThe notice shall include—
											(i)notice of the
				opportunity of the operator, tenant, or sharecropper, as appropriate, on a farm
				to make the election; and
											(ii)information
				regarding the manner in which the election must be made and the time periods
				and manner in which notice of the election must be submitted to the
				Secretary.
											(4)Election
				deadlineWithin the time period and in the manner prescribed
				pursuant to paragraph (3), the operator, tenant, or sharecropper, as
				appropriate, on a farm shall submit to the Secretary notice of an election made
				under paragraph (1).
									(5)Effect of
				failure to make electionIf the operators, tenants, or
				sharecroppers, as appropriate, on a farm fail to make an election under
				paragraph (1) or fail to timely notify the Secretary of the election made, as
				required by paragraph (4), all of the producers on the farm shall be deemed to
				not have made the election described in paragraph (1), for the applicable crop
				years.
									(c)Payments
				required
									(1)In
				generalIn the case of producers on a farm who make an election
				under subsection (b) to receive ARRM payments for any of the 2013 through 2017
				crop years for all covered commodities and peanuts, the Secretary shall make
				ARRM payments available to the producers on a farm in accordance with this
				subsection.
									(2)ARRM
				payment
										(A)In
				generalSubject to paragraph (3), in the case of producers on a
				farm described in paragraph (1), the Secretary shall make ARRM payments
				available to the producers on a farm for each crop year if—
											(i)the actual CRD
				revenue for the crop year for the covered commodity or peanuts in the CRD
				determined under subsection (e); is less than
											(ii)the ARRM program
				guarantee for the crop year for the covered commodity or peanuts in the CRD
				determined under subsection (d).
											(B)Individual
				lossThe Secretary shall make ARRM payments available to the
				producers on a farm in a CRD for a crop year only if (as determined by the
				Secretary)—
											(i)the actual farm
				revenue for the crop year for the covered commodity or peanuts, as determined
				under subsection (g); is less than
											(ii)the farm ARRM
				revenue guarantee for the crop year for the covered commodity or peanuts, as
				determined under subsection (f).
											(3)Time for
				paymentsIn the case of each of the 2013 through 2017 crop years,
				the Secretary shall make ARRM payments beginning October 1, or as soon as
				practicable thereafter, after the date of determination of the harvest price
				for the covered commodity or peanuts.
									(d)ARRM program
				guarantee
									(1)CRD
				amount
										(A)In
				generalFor purposes of subsection (c)(2)(A) and subject to
				subparagraphs (B) and (C), the ARRM program guarantee for a crop year for a
				covered commodity or peanuts in a CRD shall equal 90 percent of the CRD average
				revenue, as determined under subparagraph (B).
										(B)CRD average
				revenueFor purposes of subparagraph (A), the CRD average revenue
				shall be the average during the marketing years for the immediately preceding 5
				crops of a covered commodity and peanuts, excluding the year in which the CRD
				revenue was the highest and the year in which the CRD revenue was the lowest in
				the period, of the product obtained by multiplying—
											(i)the CRD yield for
				the covered commodity or peanuts in a CRD determined under paragraph (2);
				and
											(ii)the harvest
				price or alternative price for the covered commodity or peanuts.
											(C)Minimum and
				maximum guaranteeThe ARRM program guarantee for a crop year for
				a covered commodity or peanuts under subparagraph (A) shall not decrease or
				increase more than 10 percent from the guarantee for the preceding crop
				year.
										(D)Double-cropped
				acreageAny crop subsequently planted on land determined for
				purposes of the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) to be
				prevented planted acreage shall not be included in calculating the ARRM program
				guarantee under subparagraph (A) or the actual farm revenue under subsection
				(g) unless the farm has a history of double-cropping and is located in a region
				in which double-cropping is an acceptable farming practice, as determined by
				the Secretary.
										(2)Assigned CRD
				yieldIf the Secretary cannot establish the CRD yield for each
				planted acre for a crop year for a covered commodity or peanuts in a CRD in
				accordance with subparagraph (A) or if the yield determined under subparagraph
				(A) is an unrepresentative average yield for the CRD (as determined by the
				Secretary), the Secretary shall assign a CRD yield for each planted acre for
				the crop year for the covered commodity or peanuts in the CRD on the basis
				of—
										(A)previous average
				yields for a period of 5 crop years, excluding each of the crop years with the
				highest and lowest yields; or
										(B)CRD yields for
				planted acres for the crop year for the covered commodity or peanuts in similar
				CRDs.
										(3)CRDs
				with irrigated and nonirrigated landIn the case of a CRD in
				which at least 25 percent of the acreage planted to a covered commodity or
				peanuts in the CRD is irrigated and at least 25 percent of the acreage planted
				to the covered commodity or peanuts in the CRD is not irrigated, the Secretary
				shall calculate a separate ARRM program guarantee for the irrigated and
				nonirrigated areas of the CRD for the covered commodity or peanuts.
									(e)Actual CRD
				revenue
									(1)In
				generalFor purposes of subsection (c)(2)(A), the amount of the
				actual CRD revenue for a crop year of a covered commodity or peanuts shall
				equal the product obtained by multiplying—
										(A)the actual CRD
				yield for each planted acre for the crop year for the covered commodity or
				peanuts determined under paragraph (2); and
										(B)the national
				average harvest price or alternative price received by producers for the crop
				year for the covered commodity or peanuts as determined by the Risk Management
				Agency.
										(2)Actual CRD
				yieldFor purposes of paragraph (1)(A), the actual CRD yield for
				each planted acre for a crop year for a covered commodity or peanuts in a CRD
				shall equal (as determined by the Secretary)—
										(A)the quantity of
				the covered commodity or peanuts that is produced in the CRD during the crop
				year; divided by
										(B)the number of
				acres that are planted to the covered commodity or peanuts in the CRD during
				the crop year.
										(f)Farm ARRM
				revenue guarantee
									(1)In
				generalFor purposes of subsection (c)(2)(B), the farm ARRM
				revenue guarantee for the crop year for a covered commodity or peanuts shall
				equal 90 percent of the average farm revenue as determined under paragraph
				(2).
									(2)Average farm
				revenueThe average farm revenue shall be equal to the sum
				obtained by adding—
										(A)the average
				during the marketing years for the immediately preceding 5 crops of a covered
				commodity and peanuts, excluding the year in which the farm revenue was the
				highest and the year in which the farm revenue was the lowest in the period, of
				the product obtained by multiplying—
											(i)the actual
				production history, as determined using production records and data of the Risk
				Management Agency; and
											(ii)the harvest
				price or alternative price for the covered commodity or peanuts in a CRD;
				and
											(B)the amount of the
				per acre crop insurance premium required to be paid by the producers on the
				farm for the applicable crop year for the covered commodity or peanuts on the
				farm.
										(g)Actual farm
				revenueFor purposes of subsection (c)(2)(B) and except as
				provided in subsection (d)(1)(C), the amount of the actual farm revenue for a
				crop year for a covered commodity or peanuts shall equal the amount determined
				by multiplying—
									(1)the actual yield
				for the covered commodity or peanuts of the producers on the farm; and
									(2)the national
				average harvest price or alternative price for the crop year for the covered
				commodity or peanuts.
									(h)Payment
				amountIf ARRM payments are required to be paid for any of the
				2013 through 2017 crop years of a covered commodity or peanuts under this
				section, the amount of the ARRM payment to be paid to the producers on the farm
				for the crop year under this section shall be equal to the product obtained by
				multiplying—
									(1)the lesser
				of—
										(A)the difference
				between—
											(i)the ARRM program
				guarantee for the crop year for the covered commodity or peanuts in the CRD
				determined under subsection (d); and
											(ii)the actual CRD
				revenue from the crop year for the covered commodity or peanuts in the CRD
				determined under subsection (e); and
											(B)15 percent of the
				ARRM program guarantee for the crop year for the covered commodity or peanuts
				in the CRD determined under subsection (d);
										(2)85 percent of the
				acreage planted to the covered commodity or peanuts for harvest on the farm in
				the crop year; and
									(3)the quotient
				obtained by dividing—
										(A)the actual
				production history for the covered commodity or peanuts of the producers on the
				farm, as determined using production records and data of the Risk Management
				Agency; and
										(B)the assigned CRD
				yield for each planted acre for the crop year for the covered commodity or
				peanuts in a CRD, as determined under subsection (d)(2).
										(i)Crop reporting
				district assessmentThe Secretary shall review CRDs in western
				States that have 7 or fewer CRDs to assess whether additional CRDs in the
				States are
				necessary.
								.
					(b)Conforming
			 amendments
						(1)Repeal of
			 direct and counter-cyclical payments for covered commodities and
			 peanuts
							(A)In
			 generalSections 1103, 1104,
			 1303, and 1304 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8713, 8714, 8753, 8754) are repealed.
							(B)ApplicationThe
			 amendments made by paragraph (1) apply beginning with the 2013 crop
			 year.
							(2)Period of
			 effectivenessSection 1109 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8719) is amended by
			 striking 2012 and inserting 2017.
						(3)Suspension of
			 permanent price support authoritySection 1602 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8782) is amended—
							(A)by striking through 2012
			 each place it appears and inserting through 2017; and
							(B)by striking
			 December 31, 2012 each place it appears and inserting
			 December 31, 2017.
							(4)Technical
			 amendments
							(A)Section 1001 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8702) is amended by
			 striking paragraph (1) and inserting the following:
								
									(1)Aggregate risk
				and revenue management paymentThe term aggregate risk and
				revenue management payment means a payment made to producers on a farm
				under section 1105.
									
							(B)Section
			 1101(d)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8711(d)(1)) is amended by striking average crop revenue election
			 and inserting aggregate risk and revenue management.
							(C)Section 1106 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8716) is amended by
			 striking average crop revenue election each place it appears in
			 subsections (a)(1), (b), and (e) and inserting aggregate risk and
			 revenue management.
							(D)Section
			 1302(d)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8752(d)(1)) is amended by striking average crop revenue election
			 and inserting aggregate risk and revenue management.
							(E)Section 1305 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8755) is amended by
			 striking average crop revenue election each place it appears in
			 subsections (a)(1), (b), and (e) and inserting aggregate risk and
			 revenue management.
							(F)Section 1001 of
			 the Food Security Act of 1985 (7 U.S.C. 1308) is amended—
								(i)by
			 striking ACRE each place it appears in the headings
			 of subsections (b) and (c) and inserting ARRM;
								(ii)by
			 striking ACRE each place it appears in the headings
			 of paragraph (3) of subsections (b) and (c) and inserting
			 ARRM; and
								(iii)by striking
			 average crop revenue election each place it appears in
			 subsections (b) and (c) and inserting aggregate risk and revenue
			 management.
								(G)Section 1001D of the Food Security Act of
			 1985 (7 U.S.C. 1308–3a) is amended—
								(i)in
			 subsection (b)(C)(i), by striking average crop revenue election
			 and inserting aggregate risk and revenue management; and
								(ii)in subsection (f), by striking
			 2012 and inserting 2017.
								1002.Supplemental
			 insurance
					(a)In
			 generalSection 508(c)(4) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(c)(4)) is amended—
						(1)by striking
			 The level of coverage and inserting the following:
							
								(A)Basic
				coverageThe level of
				coverage
								;
				
						(2)by striking
			 Not later than and inserting the following:
							
								(B)Provision of
				informationNot later
				than
								;
				and
						(3)by adding at the
			 end the following:
							
								(C)Supplemental
				coverage
									(i)In
				generalNotwithstanding paragraph (3) and subparagraph (A), the
				Corporation may offer supplemental coverage, based on an area yield and loss
				basis, to cover that portion of a crop loss not covered under the individual
				yield and loss basis plan of insurance of a producer, including any revenue
				plan of insurance with coverage based in part on individual yield and
				loss.
									(ii)LimitationThe
				sum of the indemnity paid to the producer under the individual yield and loss
				plan of insurance and the supplemental coverage may not exceed 100 percent of
				the loss incurred by the producer for the crop.
									(iii)Administrative
				and operating expense reimbursementNotwithstanding subsection
				(k)(4), the reimbursement rate for approved insurance providers for the
				supplemental coverage shall equal 6 percent of the premium used to define the
				loss ratio.
									(iv)Direct
				coverageIf the Corporation determines that it is in the best
				interests of producers, the Corporation may offer supplemental coverage as a
				Corporation endorsement to existing plans and policies of crop insurance
				authorized under this title.
									(v)Payment of
				portion of premium by corporationNotwithstanding subsection (e),
				the amount of the premium to be paid by the Corporation for supplemental
				coverage offered pursuant to this subparagraph shall be determined by the
				Corporation, but may not exceed the sum of—
										(I)50 percent of the
				amount of premium established under subsection (d)(2)(C)(i) for the coverage
				level selected; and
										(II)the amount
				determined under subsection (d)(2)(C)(ii) for the coverage level selected to
				cover operating and administrative
				expenses.
										.
						(b)Conforming
			 amendmentsSection 508(d)(2) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(d)(2)) is amended—
						(1)in the matter
			 preceding subparagraph (A), by striking additional coverage and
			 inserting additional and supplemental coverages; and
						(2)by adding at the
			 end the following:
							
								(C)In the case of
				supplemental coverage offered under subsection (c)(4)(C), the amount of the
				premium shall—
									(i)be sufficient to
				cover anticipated losses and a reasonable reserve; and
									(ii)include an
				amount for operating and administrative expenses, as determined by the
				Corporation on an industry-wide basis as a percentage of the amount of the
				premium used to define loss
				ratio.
									.
						BFederal crop
			 insurance program
				1201.Whole farm
			 revenue insurance tools
					(a)EstablishmentSection
			 508(c) of the Federal Crop Insurance Act (7 U.S.C. 1508(c)) is amended by
			 adding at the end the following:
						
							(11)Whole farm
				insurance planThe Corporation shall offer a whole farm insurance
				plan that allows a producer to qualify for an indemnity if actual gross farm
				revenue is below 80 percent of the average gross farm revenue of the
				producer.
							.
					(b)Adjusted gross
			 revenue insurance pilot programSection 523(e) of the Federal
			 Crop Insurance Act (7 U.S.C. 1523(e)) is amended—
						(1)in paragraph (1),
			 by striking 2004 and inserting 2014;
						(2)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
							
								(A)In
				generalIn addition to counties otherwise included in the pilot
				program, the Corporation shall include in the pilot program for each of the
				2010 through 2014 reinsurance years all States and counties that meet the
				criteria for selection (pending required rating), as determined by the
				Corporation.
								;
				and
						(3)by adding at the
			 end the following:
							
								(3)Eligible
				producersThe Corporation shall permit the producer of any type
				of agricultural commodity (including a producer of specialty crops,
				floricultural, ornamental nursery, and Christmas tree crops, turfgrass sod,
				seed crops, aquacultural products (including ornamental fish), sea grass and
				sea oats, and industrial crops) to participate in a pilot program established
				under this
				subsection.
								.
						1202.Insurance
			 availability
					(a)Conducting
			 research and developmentSection 522(c) of the Federal Crop
			 Insurance Act (7 U.S.C. 1522(c)) is amended—
						(1)in the subsection
			 heading, by striking contracting;
						(2)in paragraph (1),
			 in the matter preceding paragraph (A), by striking enter into contracts
			 to carry out research and development to and inserting conduct
			 activities or enter into contracts to carry out research and development to
			 maintain or improve existing policies or develop new policies
			 to;
						(3)in paragraph
			 (2)—
							(A)in subparagraph
			 (A), by inserting conduct research and development or after
			 The Corporation may; and
							(B)in subparagraph
			 (B), by inserting conducting research and development or after
			 Before; and
							(4)in paragraph (5),
			 by inserting after expert review in accordance with section
			 505(e) after approved by the Board.
						(b)FundingSection
			 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) is amended—
						(1)in paragraph
			 (2)—
							(A)in the paragraph
			 heading, by striking Contracting and inserting
			 Conducting and contracting
			 for research and development;
							(B)in subparagraph
			 (A), by inserting conduct research and development and after
			 the Corporation may use to; and
							(C)in subparagraph
			 (B), by inserting conduct research and development and after
			 for the fiscal year to;
							(2)in paragraph (3),
			 in the matter preceding subparagraph (A), by striking to provide either
			 reimbursement payments or contract payments under this section for a fiscal
			 year is not needed for such purposes and inserting for a fiscal
			 year is not needed for the purposes for which the amount was made
			 available; and
						(3)by striking
			 paragraph (4).
						1203.Crop
			 insurance education assistanceSection 524(a)(3) of the Federal Crop
			 Insurance Act (7 U.S.C. 1524(a)(3)) is amended—
					(1)in subparagraph
			 (B), by striking A grant and inserting Subject to
			 subparagraph (E), a grant; and
					(2)by adding at the
			 end the following:
						
							(E)Allocation to
				StatesThe Secretary shall allocate funds made available to carry
				out this subsection for each fiscal year in a manner that ensures that grants
				are provided to eligible entities in States based on the ratio that the value
				of agricultural production of each State bears to the total value of
				agricultural production in all States, as determined by the
				Secretary.
							.
					CSugar program
			 repeal
				1301.Repeal of sugar
			 programSection 156 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272) is
			 repealed.
				1302.Elimination
			 of sugar price support and production adjustment programs
					(a)In
			 generalNotwithstanding any other provision of law—
						(1)a processor of
			 any of the 2013 or subsequent crops of sugarcane or sugar beets shall not be
			 eligible for a loan under any provision of law with respect to the crop;
			 and
						(2)the Secretary of
			 Agriculture may not make price support available, whether in the form of a
			 loan, payment, purchase, or other operation, for any of the 2013 and subsequent
			 crops of sugar beets and sugarcane by using the funds of the Commodity Credit
			 Corporation or other funds available to the Secretary.
						(b)Termination of
			 marketing quotas and allotments
						(1)In
			 generalPart VII of subtitle
			 B of title III of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa et
			 seq.) is repealed.
						(2)Conforming
			 amendmentSection 344(f)(2) of the Agricultural Adjustment Act of
			 1938 (7 U.S.C. 1344(f)(2)) is amended by striking sugar cane for sugar,
			 sugar beets for sugar,.
						(c)General
			 powers
						(1)Section 32
			 activitiesSection 32 of the Act of August 24, 1935 (7 U.S.C.
			 612c), is amended in the second sentence of the first paragraph—
							(A)in paragraph (1),
			 by inserting (other than sugar beets and sugarcane) after
			 commodities; and
							(B)in paragraph (3),
			 by inserting (other than sugar beets and sugarcane) after
			 commodity.
							(2)Powers of
			 commodity credit corporationSection 5(a) of the Commodity Credit
			 Corporation Charter Act (15 U.S.C. 714c(a)) is amended by inserting ,
			 sugar beets, and sugarcane after tobacco.
						(3)Price support
			 for nonbasic agricultural commoditiesSection 201(a) of the
			 Agricultural Act of 1949 (7 U.S.C. 1446(a)) is amended by striking milk,
			 sugar beets, and sugarcane and inserting , and
			 milk.
						(4)Commodity
			 Credit Corporation storage paymentsSection 167 of the Federal
			 Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7287) is
			 repealed.
						(5)Suspension and
			 repeal of permanent price support authoritySection 171(a)(1) of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C.
			 7301(a)(1)) is amended—
							(A)by striking
			 subparagraph (E); and
							(B)by redesignating
			 subparagraphs (F) through (I) as subparagraphs (E) through (H),
			 respectively.
							(6)Storage
			 facility loansSection 1402(c) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 7971) is repealed.
						(d)Transition
			 provisionsThis section and the amendments made by this section
			 shall not affect the liability of any person under any provision of law as in
			 effect before the application of this section and the amendments made by this
			 section.
					1303.Elimination
			 of sugar tariff and over-quota tariff rate
					(a)Elimination of
			 Tariff on Raw Cane SugarChapter 17 of the Harmonized Tariff
			 Schedule of the United States is amended by striking subheadings 1701.11
			 through 1701.11.50 and inserting in numerical sequence the following new
			 subheading, with the article description for such subheading having the same
			 degree of indentation as the article description for subheading 1701.11, as in
			 effect on the day before the date of the enactment of this section:
						
							
								
									
										1701.11.00Cane
						sugarFree39.85¢/kg
										
									
								
							.
					(b)Elimination of
			 tariff on beet sugarChapter 17 of the Harmonized Tariff Schedule
			 of the United States is amended by striking subheadings 1701.12 through
			 1701.12.50 and inserting in numerical sequence the following new subheading,
			 with the article description for such subheading having the same degree of
			 indentation as the article description for subheading 1701.12, as in effect on
			 the day before the date of the enactment of this section:
						
							
								
									
										1701.12.00Beet sugarFree42.05¢/kg 
										
									
								
							.
					(c)Elimination of
			 tariff on certain refined sugarChapter 17 of the Harmonized
			 Tariff Schedule of the United States is amended—
						(1)by striking the
			 superior text immediately preceding subheading 1701.91.05 and by striking
			 subheadings 1701.91.05 through 1701.91.30 and inserting in numerical sequence
			 the following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 1701.12.05, as in effect on the day before the date of the enactment of this
			 section:
							
								
									
										
											1701.91.02Containing added coloring but not containing added flavoring
						matterFree42.05¢/kg
											
										
									
								;
						(2)by striking
			 subheadings 1701.99 through 1701.99.50 and inserting in numerical sequence the
			 following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 1701.99, as in effect on the day before the date of the enactment of this
			 section:
							
								
									
										
											1701.99.00OtherFree42.05¢/kg 
											
										
									
								;
						(3)by striking the
			 superior text immediately preceding subheading 1702.90.05 and by striking
			 subheadings 1702.90.05 through 1702.90.20 and inserting in numerical sequence
			 the following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 1702.60.22:
							
								
									
										
											1702.90.02Containing soluble non-sugar solids (excluding any foreign
						substances, including but not limited to molasses, that may have been added to
						or developed in the product) equal to 6 percent or less by weight of the total
						soluble solidsFree   42.05¢/kg  
											
										
									
								;
							and(4)by striking the
			 superior text immediately preceding subheading 2106.90.42 and by striking
			 subheadings 2106.90.42 through 2106.90.46 and inserting in numerical sequence
			 the following new subheading, with the article description for such subheading
			 having the same degree of indentation as the article description for subheading
			 2106.90.39:
							
								
									
										
											2106.90.40Syrups derived from cane or beet sugar, containing added
						coloring but not added flavoring matterFree  42.50¢/kg  
											
										
									
								.
						(d)Conforming
			 amendmentChapter 17 of the Harmonized Tariff Schedule of the
			 United States is amended by striking additional U.S. note 5.
					(e)Administration
			 of Tariff-Rate QuotasSection 404(d)(1) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3601(d)(1)) is amended—
						(1)by inserting
			 or at the end of subparagraph (B);
						(2)by striking
			 ; or at the end of subparagraph (C) and inserting a period;
			 and
						(3)by striking
			 subparagraph (D).
						(f)Effective
			 dateThe amendments made by this section apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
					1304.ApplicationExcept as otherwise provided in this
			 subtitle, this subtitle and the amendments made by this subtitle shall apply
			 beginning with the 2013 crop of sugar beets and sugarcane.
				DDairy program
			 reform
				IDairy
			 producer margin protection and dairy market stabilization programs
					1401.DefinitionsIn this part:
						(1)Actual dairy
			 producer marginThe term
			 actual dairy producer margin  means the difference between the
			 all-milk price and the average feed cost, as calculated under section
			 1402.
						(2)All-milk
			 priceThe term all-milk price means the average
			 price received, per hundredweight of milk, by dairy producers for all milk sold
			 to plants and dealers in the United States, as reported by the National
			 Agricultural Statistics Service.
						(3)Annual
			 production quantityThe term
			 annual production quantity means the quantity of annual milk
			 marketings determined for a dairy producer under section 1413(b) for each year
			 in which the dairy producer participates in the margin protection
			 program.
						(4)Average feed
			 costThe term average
			 feed cost means the average cost of feed used by a dairy operation to
			 produce a hundredweight of milk, determined under section 1402 using the sum of
			 the following:
							(A)The product
			 determined by multiplying 1.192 by the price of corn per bushel.
							(B)The product determined by multiplying
			 0.00817 by the price of soybean meal per ton.
							(C)The product determined by multiplying
			 0.0152 by the price of alfalfa hay per ton.
							(5)Board of
			 directorsThe term board of directors means the
			 board of directors appointed by the Secretary under section 1438.
						(6)Consecutive
			 two-month periodThe term consecutive two-month
			 period refers to the two-month period consisting of the months of
			 January and February, March and April, May and June, July and August, September
			 and October, or November and December, respectively.
						(7)Dairy
			 producerThe term
			 dairy producer means an individual or entity that directly or
			 indirectly (as determined by the Secretary)—
							(A)shares in the risk
			 of producing milk; and
							(B)makes
			 contributions (including land, labor, management, equipment, or capital) to the
			 dairy operation of the individual or entity that are at least commensurate with
			 the share of the individual or entity of the proceeds of the operation.
							(8)Handler
							(A)In
			 generalThe term
			 handler means a person making payment to a dairy producer for
			 milk produced in the United States and marketed for commercial use.
							(B)Producer-handlerThe
			 term includes a producer-handler.
							(9)Margin
			 protection programThe term
			 margin protection program means the dairy producer margin
			 protection program required by subpart A.
						(10)Participating
			 dairy producerThe term participating dairy
			 producer means a dairy producer that—
							(A)registers under section 1412(b) to
			 participate in the margin protection program under subpart A; and
							(B)as a result of
			 such registration, also participates in the stabilization program under subpart
			 B.
							(11)Production
			 historyThe term
			 production history means the quantity of annual milk marketings
			 determined for a dairy producer under section 1413(a).
						(12)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
						(13)Stabilization
			 programThe term
			 stabilization program means the dairy market stabilization
			 program required by subpart B for all participating dairy producers.
						(14)Stabilization
			 program baseThe term stabilization program base,
			 with respect to a participating dairy producer, means the stabilization program
			 base calculated for the producer under section 1431(b).
						(15)United
			 StatesThe term United
			 States, in a geographical sense, means the 50 States.
						1402.Calculation of
			 average feed cost and actual dairy producer margins
						(a)Calculation of
			 average feed costThe
			 Secretary shall calculate the national average feed cost for each month using
			 the following data:
							(1)The price of corn for a month shall be the
			 price received during that month by farmers in the United States for corn, as
			 reported by the National Agricultural Statistics Service.
							(2)The price of soybean meal for a month shall
			 be the central Illinois price for soybean meal, as reported by the Agricultural
			 Marketing Service.
							(3)The price of alfalfa hay for a month shall
			 be the price received during that month by farmers in the United States for
			 alfalfa hay, as reported by the National Agricultural Statistics
			 Service.
							(b)Calculation of
			 actual dairy producer margins
							(1)Margin
			 protection programFor use in
			 the margin protection program under subpart A, the Secretary shall calculate
			 the actual dairy producer margin for each consecutive two-month period by
			 subtracting—
								(A)the average feed
			 cost for that consecutive two-month period, determined in accordance with
			 subsection (a); from
								(B)the all-milk price
			 for that consecutive two-month period.
								(2)Stabilization
			 programFor use in the
			 stabilization program under subpart B, the Secretary shall calculate (not later
			 than 20th of each month) the actual dairy producer margin for the preceding
			 month by subtracting—
								(A)the average feed
			 cost for that preceding month, determined in accordance with subsection (a);
			 from
								(B)the all-milk price
			 for that preceding month.
								ADairy Producer
			 Margin Protection Program
						1411.Establishment
			 of dairy producer margin protection programThe Secretary shall establish and administer
			 a dairy producer margin protection program for the purpose of protecting dairy
			 producer income by paying participating dairy producers—
							(1)basic margin protection payments when
			 actual dairy producer margins are less than the threshold levels for such
			 payments; and
							(2)supplemental margin protection payments if
			 purchased by a participating dairy producer.
							1412.Eligibility
			 and registration of dairy producers for margin protection program
							(a)EligibilityAll dairy producers in the United States
			 are eligible to participate in the margin protection program, except that a
			 dairy producer must be registered with the Secretary before the producer may
			 receive—
								(1)basic margin
			 protection payments under section 1414; and
								(2)if the dairy producer purchases
			 supplemental margin protection under section 1415, supplemental margin
			 protection payments under such section.
								(b)Registration
			 process
								(1)In
			 generalThe Secretary shall
			 register all interested dairy producers in the margin protection program. The
			 Secretary shall specify the manner and form by which a dairy producer must
			 register.
								(2)Treatment of
			 multi-producer operationsIf
			 a dairy operation consists of more than one dairy producer, all of the dairy
			 producers of the operation shall be treated as a single dairy producer for
			 purposes of—
									(A)registration to
			 receive basic margin protection and purchase supplemental margin
			 protection;
									(B)payment of the
			 administrative fee under subsection (d) and producer premiums under section
			 1415; and
									(C)participation in
			 the stabilization program under subpart B.
									(3)Treatment of
			 Producers with Multiple dairy OperationsIf a dairy producer operates two or more
			 dairy operations, each dairy operation of the producer shall require a separate
			 registration to receive basic margin protection and purchase supplemental
			 margin protection. Only those dairy operations so registered shall be subject
			 to the stabilization program.
								(c)Time for
			 registration
								(1)Existing Dairy
			 ProducersDuring the one-year period beginning on the date of the
			 enactment of this Act, a dairy producer that is actively engaged in a dairy
			 operation as of such date may register with the Secretary—
									(A)to receive basic
			 margin protection; and
									(B)if the producer
			 elects, to purchase supplemental margin protection.
									(2)New
			 EntrantsA dairy producer
			 that has no existing interest in a dairy operation as of the date of the
			 enactment of this Act, but that, after such date, establishes a new dairy
			 operation, may register with the Secretary during the 180-day period beginning
			 on the date on which the dairy operation first markets milk
			 commercially—
									(A)to receive basic
			 margin protection; and
									(B)if the producer
			 elects, to purchase supplemental margin protection.
									(d)Administrative
			 fee for registration
								(1)Administrative
			 fee requiredA dairy producer
			 shall pay an administrative fee under this subsection to register for the
			 margin protection program. The participating dairy producer shall pay the
			 administrative fee annually thereafter to remain registered for the margin
			 protection program.
								(2)Fee
			 amountThe administrative fee for a dairy producer shall be as
			 follows:
									(A)If the dairy
			 producer marketed less than 10 million pounds of milk in the previous calendar
			 year, the administrative fee shall be equal to $100.
									(B)If the dairy producer marketed between 10
			 million and 40 million pounds of milk in the previous calendar year, the
			 administrative fee shall be equal to $400.
									(C)If the dairy producer marketed more than 40
			 million pounds of milk in the previous calendar year, the administrative fee
			 shall be equal to $1,000.
									(e)ReconstitutionThe Secretary shall ensure that a dairy
			 producer does not reconstitute a dairy operation for the sole purpose of
			 receiving basic margin protection, purchasing supplemental margin protection,
			 or avoiding participation in the stabilization program.
							1413.Production
			 history and annual production quantity of participating dairy
			 producers
							(a)Determination of
			 production history
								(1)Determination
			 requiredThe Secretary shall
			 determine the production history of the dairy operation of each participating
			 dairy producer in the margin protection program.
								(2)CalculationExcept as provided in paragraph (3), the
			 production history of a participating dairy producer is equal to the highest
			 annual milk marketings of the dairy producer during any one of the three
			 calendar years immediately preceding the dairy producer’s registration for
			 participation in the margin protection program.
								(3)New
			 producersIf a dairy producer
			 has been in operation for less than a year, the Secretary shall determine the
			 production history of the dairy producer by extrapolating the actual milk
			 marketings for the months the dairy producer has been in operation to a yearly
			 amount.
								(4)No change in
			 production history for basic margin protectionOnce the production history of a
			 participating dairy producer is determined under paragraph (2) or (3), the
			 production history shall not be subsequently changed for purposes of
			 determining the amount of any basic margin protection payments for the dairy
			 producer made under section 1414.
								(b)Determination of
			 annual production quantity for supplemental margin protection
								(1)Determination
			 requiredIf a dairy producer
			 selects the growth option when purchasing supplemental margin protection under
			 section 1415, the Secretary shall determine the annual production quantity of
			 the dairy operation of the dairy producer under paragraph (2).
								(2)CalculationThe annual production quantity of a
			 participating dairy producer is equal to the actual milk marketings of the
			 dairy producer during each calendar year in which the dairy producer purchases
			 supplemental margin protection, including the calendar year during which the
			 dairy producer first purchases such supplemental margin protection.
								(c)Required
			 informationA participating
			 dairy producer shall provide all information that the Secretary may require in
			 order to establish—
								(1)the production history of the dairy
			 operation of the dairy producer; and
								(2)the annual production quantity of the dairy
			 operation of the dairy producer if the dairy producer selects the growth option
			 when purchasing supplemental margin protection under section 1415.
								(d)Transfer of
			 production history or annual production quantity
								(1)Transfer by
			 sale
									(A)Request for
			 transferIf an existing dairy
			 producer, as described in section 1412(c)(1), sells an entire dairy operation
			 to another party, the seller and purchaser may jointly request that the
			 Secretary transfer to the purchaser the seller’s interest in—
										(i)production history
			 of the dairy operation; and
										(ii)if applicable, the annual production
			 quantity of the dairy operation for each year in which the margin protection
			 program has been in effect.
										(B)TransferIf
			 the Secretary determines that the seller has sold the entire dairy operation to
			 the purchaser, the Secretary shall approve the transfer described in
			 subparagraph (A), and, thereafter, the seller shall have no interest in—
										(i)the
			 production history of the sold dairy operation; or
										(ii)if applicable, the annual production
			 quantity of the dairy operation.
										(2)Transfer by
			 Lease
									(A)Request for
			 transferIf an existing dairy
			 producer, as described in section 1412(c)(1), leases an entire dairy operation
			 to another party, the lessor and lessee may jointly request that the Secretary
			 transfer to the lessee for the duration of the term of the lease the lessor’s
			 interest in—
										(i)production history
			 of the dairy operation; and
										(ii)if applicable, the annual production
			 quantity of the dairy operation for each year in which the margin protection
			 program has been in effect.
										(B)TransferIf the Secretary determines that the lessor
			 has leased the entire dairy operation to the lessee, the Secretary shall
			 approve the transfer described in subparagraph (A), and, thereafter, the lessor
			 shall have no interest for the duration of the term of the lease in—
										(i)the
			 production history of the leased dairy operation; or
										(ii)if applicable, the annual production
			 quantity of the dairy operation.
										(3)Coverage
			 level
									(A)Basic margin
			 protectionA purchaser or
			 lessee to whom the Secretary transfers a production history or annual
			 production quantity under this subsection may not obtain a different level of
			 basic margin protection than the basic margin protection coverage held by the
			 seller or lessor from whom the transfer was obtained.
									(B)Supplemental
			 margin protectionA purchaser
			 or lessee to whom the Secretary transfers a production history or annual
			 production quantity under this subsection may not obtain a different level of
			 supplemental margin protection coverage than the supplemental margin protection
			 coverage held by the seller or lessor from whom the transfer was
			 obtained.
									(4)New
			 entrantsThe Secretary may
			 not transfer the production history or annual production quantity determined
			 for a dairy producer described in section 1412(c)(2) to another person.
								(e)Movement and
			 transfer of production history or annual production quantity
								(1)Movement and
			 transfer authorizedSubject
			 to paragraph (2), if a dairy producer moves from one location to another
			 location, the dairy producer may maintain the production history and annual
			 production quantity associated with the operation.
								(2)Notification
			 requirementA dairy producer shall notify the Secretary of any
			 move of a dairy operation under paragraph (1).
								(3)Subsequent
			 occupation of vacated locationA party subsequently occupying a dairy
			 operation location vacated as described in paragraph (1) shall have no interest
			 in the production history or annual production quantity previously associated
			 with the operation at such location.
								1414.Basic margin
			 protection
							(a)EligibilityAll participating dairy producers are
			 eligible to receive basic margin protection under the margin protection
			 program.
							(b)Payment
			 thresholdParticipating dairy
			 producers shall receive a basic margin protection payment whenever the average
			 actual dairy producer margin for a consecutive two-month period is less than
			 $4.00 per hundredweight of milk.
							(c)Basic margin
			 protection payment
								(1)Payment
			 requiredThe Secretary shall
			 make a basic margin protection payment to each participating dairy producer for
			 a consecutive two-month period whenever such a payment is required by
			 subsection (b) for that period.
								(2)Amount of
			 paymentThe basic margin
			 protection payment for the dairy operation of a participating dairy producer
			 for a consecutive two-month period shall be determined as follows:
									(A)The Secretary
			 shall calculate the difference between the average actual dairy producer margin
			 for the consecutive two-month period and $4.00, except that, if the difference
			 is more than $4.00, the Secretary shall use $4.00.
									(B)The Secretary shall multiply the amount
			 under subparagraph (A) by of the lesser of the following:
										(i)80
			 percent of the production history of the dairy producer, divided by six.
										(ii)The
			 actual amount of milk marketed by the dairy operation of the dairy producer
			 during the consecutive two-month period.
										1415.Supplemental
			 margin protection
							(a)Election of
			 supplemental margin protectionAt the time of the registration of a dairy
			 producer in the margin protection program under section 1412, the dairy
			 producer may purchase supplemental margin protection to protect a higher level
			 of the income of a participating dairy producer than the income level
			 guaranteed by basic margin protection under section 1414.
							(b)Selection of
			 payment thresholdA
			 participating dairy producer purchasing supplemental margin protection shall
			 elect a coverage level that is higher, in any increment of $0.50, than the
			 payment threshold for basic margin protection specified in section 1414(b), but
			 not to exceed $8.00.
							(c)Selection of
			 coverage percentageA
			 participating dairy producer purchasing supplemental margin protection shall
			 elect a percentage of coverage, equal to not more than 90 percent nor less than
			 25 percent, of—
								(1)the production history of the dairy
			 operation of the participating dairy producer; or
								(2)if the participating dairy producer elects
			 the growth option under subsection (d)—
									(A)the production history of the dairy
			 operation of the dairy producer, to be used for the calendar year during which
			 the dairy producer registers for participation in the margin protection
			 program; and
									(B)for subsequent
			 calendar years in which the margin protection program is in effect, the greater
			 of—
										(i)the production history of the dairy
			 operation of the dairy producer; or
										(ii)the highest annual production quantity of
			 the dairy operation of the dairy producer during any previous calendar year in
			 which the margin protection program was in effect.
										(d)Availability of
			 growth optionWhen a dairy
			 producer purchases supplemental margin protection, the dairy producer may elect
			 a growth option that authorizes the use of the annual production quantity of
			 the dairy operation of the dairy producer, in lieu of production history, as
			 provided in subsection (c)(2) to determine supplemental margin protection
			 payments for the dairy producer under subsection (h).
							(e)Producer
			 Premiums
								(1)Premiums
			 requiredA participating
			 dairy producer that purchases supplemental margin protection shall pay an
			 annual premium equal to the product obtained by multiplying—
									(A)the percentage
			 selected by the dairy producer under subsection (c);
									(B)the production
			 history or annual production quantity applicable to the dairy producer under
			 such subsection; and
									(C)the premium per
			 hundredweight of milk, as follows:
										
											
												
													Coverage LevelPremium per Cwt.
													
												
												
													$4.50$0.015
													
													$5.00$0.036
													
													$5.50$0.081
													
													$6.00$0.155
													
													$6.50$0.230
													
													$7.00$0.434
													
													$7.50$0.590
													
													$8.00$0.922.
													
												
											
										
									(2)Time for
			 payment
									(A)First
			 yearAs soon as practicable
			 after a dairy producer registers to participate in the margin protection
			 program and purchases supplemental margin protection, the dairy producer shall
			 pay the premium determined under paragraph (1) for the dairy producer for the
			 first calendar year of such supplemental margin protection.
									(B)Subsequent
			 yearsWhen the dairy producer
			 first purchases supplemental margin protection, the dairy producer shall also
			 elect the method by which the dairy producer will pay premiums under this
			 subsection for subsequent years in accordance with one of the following
			 schedules:
										(i)Single annual
			 PaymentThe participating
			 dairy producer may elect to pay 100 percent of the annual premium determined
			 under paragraph (1) for the dairy producer for a calendar year not later than
			 January 15 of the calendar year.
										(ii)Semi-annual
			 PaymentThe participating
			 dairy producer may elect to pay 50 percent of the annual premium determined
			 under paragraph (1) for the dairy producer for a calendar year not later than
			 January 15 of the calendar year and the remaining 50 percent of the premium not
			 later than June 15 of the calendar year.
										(f)Producer’s
			 Premium Obligations
								(1)Pro-ration of
			 first year premiumA participating dairy producer that purchases
			 supplemental margin protection after initial registration in the margin
			 protection program shall pay a pro-rated premium for the first calendar year
			 based on the date on which the producer purchases the coverage.
								(2)Subsequent
			 premiumsOther than as provided in paragraph (1), the annual
			 premium for a participating dairy producer shall be determined under subsection
			 (e) for each year in which the margin protection program is in effect.
								(3)Legal
			 obligationA participating dairy producer that purchases
			 supplemental margin protection shall be legally obligated to pay the applicable
			 premiums for the entire period of the margin protection program (as provided in
			 the payment schedule elected under subsection (e)(2)), and may not opt out of
			 the margin protection program, except—
									(A)if the dairy
			 producer dies, the estate of the deceased may cancel the supplemental margin
			 protection and shall not be responsible for any further premium payments;
			 or
									(B)if the dairy producer retires, the producer
			 may request that Secretary cancel the supplemental margin protection if the
			 producer has terminated the dairy operation entirely and certifies under oath
			 that the producer will not be actively engaged in any dairy operation for at
			 least the next seven years.
									(g)Supplemental
			 Payment thresholdA
			 participating dairy producer with supplemental margin protection shall receive
			 a supplemental margin protection payment whenever the average actual dairy
			 producer margin for a consecutive two-month period is less than the coverage
			 level threshold selected by the dairy producer under subsection (b).
							(h)Supplemental
			 margin protection payments
								(1)In
			 generalThe supplemental
			 margin protection payment for a participating dairy producer is in addition to
			 the basic margin protection payment.
								(2)Amount of
			 paymentThe supplemental
			 margin protection payment for the dairy operation of a participating dairy
			 producer shall be determined as follows:
									(A)The Secretary shall calculate the
			 difference between the coverage level threshold selected by the dairy producer
			 under subsection (b) and the greater of—
										(i)the
			 average actual dairy producer margin for the consecutive two-month period;
			 or
										(ii)$4.00.
										(B)The amount determined under subparagraph
			 (A) shall be multiplied by the percentage selected by the dairy producer under
			 subsection (c) and by the lesser of the following:
										(i)The production history or annual production
			 quantity applicable to the producer under subsection (c), divided by
			 six.
										(ii)The
			 actual amount of milk marketed by the dairy operation of the dairy producer
			 during the consecutive two-month period.
										1416.Effect of
			 failure to pay administrative fees or premiums
							(a)Loss of
			 benefitsA participating
			 dairy producer that fails to pay the required administrative fee under section
			 1412 or is in arrears on premium payments for supplemental margin protection
			 under section 1415—
								(1)remains legally obligated to pay the
			 administrative fee or premiums, as the case may be; and
								(2)may not receive basic margin protection
			 payments or supplemental margin protection payments until the fees or premiums
			 are fully paid.
								(b)EnforcementThe Secretary may take such action as
			 necessary to collect administrative fees and premium payments for supplemental
			 margin protection.
							1417.No payment
			 limitationsNotwithstanding
			 any other provision of law (except section 1416), basic margin protection
			 payments and supplemental margin protection payments received by a
			 participating dairy producer shall not be subject to limitations for any
			 reason.
						BDairy Market
			 Stabilization Program
						1431.Establishment
			 of dairy market stabilization program
							(a)Program
			 required; purposeThe
			 Secretary shall establish and administer a dairy market stabilization program
			 applicable to participating dairy producers for the purpose of assisting in
			 balancing the supply of milk with demand when dairy producers are experiencing
			 low or negative operating margins.
							(b)Election of
			 stabilization program base calculation method
								(1)Deadline for
			 electionNot later than
			 January 15, 2012, each participating dairy producer shall inform the Secretary
			 of the method by which the stabilization program base for the dairy producer
			 for 2012 will be calculated under paragraph (3).
								(2)Change in
			 calculation methodA participating dairy producer may change the
			 stabilization program base calculation method to be used for a calendar year by
			 notifying the Secretary of the change not later than January 15 of that
			 year.
								(3)Calculation
			 methodsA participating dairy producer may elect either of the
			 following methods for calculation of the stabilization program base for the
			 producer:
									(A)The volume of the
			 average monthly milk marketings of the dairy producer for the three months
			 immediately preceding the announcement by the Secretary that the stabilization
			 program will become effective.
									(B)The volume of the monthly milk marketings
			 of the dairy producer for the same month in the preceding year as the month for
			 which the Secretary has announced the stabilization program will become
			 effective.
									(c)Treatment of
			 multi-Producer operationsAs
			 provided in section 1412(b)(2), if a dairy operation consists of more than one
			 dairy producer, all of the dairy producers of the operation shall be treated as
			 a single participating dairy producer for purposes of operation of the
			 stabilization program with respect to the producers.
							(d)Treatment of
			 Producers with Multiple dairy OperationsAs provided in section 1412(b)(3), if a
			 participating dairy producer operates two or more dairy operations, only those
			 dairy operations of the dairy producer registered under section 1412 shall be
			 subject to the stabilization program.
							1432.Threshold for
			 implementation and reduction in dairy producer payments
							(a)When
			 stabilization program requiredThe Secretary shall announce that the
			 stabilization program is in effect and order reduced payments for any
			 participating dairy producer that exceeds the applicable percentage of the
			 producer’s stabilization program base whenever—
								(1)the actual dairy producer margin has been
			 $6.00 or less per hundredweight of milk for the immediately preceding two
			 months; or
								(2)the actual dairy producer margin has been
			 $4.00 or less per hundredweight of milk for the immediately preceding
			 month.
								(b)Effective date
			 for implementation of payment reductionsReductions in dairy
			 producer payments shall commence beginning on the first day of the month
			 immediately following the announcement by the Secretary under subsection
			 (a).
							1433.Producer milk
			 marketings information
							(a)Collection of
			 milk marketing dataFor each
			 month during which the stabilization program is in effect, each handler shall
			 calculate the following:
								(1)The volume of milk
			 marketings the handler has received from each participating dairy producer
			 during that month.
								(2)The volume of milk marketings the handler
			 has received from each participating dairy producer during the same month of
			 the preceding year.
								(3)The volume of milk marketings the handler
			 has received from each participating dairy producer during each of the three
			 months preceding the month in which the Secretary makes the announcement that
			 the stabilization program will be in effect.
								(b)Effect of
			 changing handlersIf a participating dairy producer changes
			 handlers, the producer shall ensure that milk marketings data required to make
			 the calculations under subsection (a) is provided to the new handler.
							1434.Calculation
			 and collection of reduced dairy producer payments
							(a)Reduced producer
			 payments requiredDuring any
			 month in which payment reductions are in effect under the stabilization
			 program, each handler shall reduce payments to each participating dairy
			 producer from whom the handler receives milk.
							(b)Reductions based
			 on actual dairy producer margin
								(1)Reduction
			 requirement 1Unless the
			 reduction required by paragraph (2) or (3) applies, when the actual dairy
			 producer margin has been $6.00 or less per hundredweight of milk for two
			 consecutive months, the handler shall make payments to a participating dairy
			 producer for a month based on the greater of the following:
									(A)98 percent of the
			 stabilization program base of the dairy producer.
									(B)94 percent of the
			 marketings of milk for the month by the producer.
									(2)Reduction
			 requirement 2Unless the
			 reduction required by paragraph (3) applies, when the actual dairy producer
			 margin has been $5.00 or less per hundredweight of milk for two consecutive
			 months, the handler shall make payments to a participating dairy producer for a
			 month based on the greater of the following:
									(A)97 percent of the stabilization program
			 base of the dairy producer.
									(B)93 percent of the marketings of milk for
			 the month by the producer.
									(3)Reduction
			 requirement 3When the actual
			 dairy producer margin has been $4.00 or less for any one month, the handler
			 shall make payments to a participating dairy producer for a month based on the
			 greater of the following:
									(A)96 percent of the stabilization program
			 base of the dairy producer.
									(B)92 percent of the marketings of milk for
			 the month by the producer.
									(c)Continuation of
			 reductionsThe largest level of payment reduction required under
			 paragraph (1), (2), or (3) of subsection (b) shall be continued for each month
			 until the Secretary suspends the stabilization program and terminates payment
			 reductions in accordance with section 1436.
							(d)Payment
			 reduction exceptionNotwithstanding any preceding subsection of
			 this section, a handler shall make no payment reductions for a dairy producer
			 for a month if the producer’s milk marketings for the month are equal to or
			 less than the percentage of the stabilization program base applicable to the
			 producer under paragraph (1), (2), or (3) of subsection (b).
							1435.Remitting
			 monies to Commodity Credit Corporation
							(a)Remitting
			 moniesAs soon as practicable
			 after the end of each month during which payment reductions are in effect under
			 the stabilization program, each handler shall remit to the Commodity Credit
			 Corporation an amount equal to the amount by which payments to participating
			 dairy producers are reduced by the handler under section 1434.
							(b)Availability of
			 moniesAs soon as practicable
			 after receipt of monies under subsection (a), the Commodity Credit Corporation
			 shall make the monies available to the board of directors under section
			 1438.
							1436.Suspension of
			 reduced payment requirement
							(a)Suspension
			 thresholdsThe Secretary
			 shall suspend the stabilization program whenever the Secretary determines
			 that—
								(1)the actual dairy producer margin is greater
			 than $6.00 per hundredweight of milk for 2 consecutive months;
								(2)(A)the price for cheddar
			 cheese or non-fat dry milk in the United States, as determined by the National
			 Agricultural Statistics Service, is equal to or higher than the world price of
			 cheddar cheese or skim milk powder in Oceania, as determined by the Secretary,
			 for 2 consecutive months; and
									(B)the dairy producer margin is equal to
			 or less than $6 for the same 2 consecutive months;
									(3)(A)the price for cheddar
			 cheese or non-fat dry milk in the United States, as determined by the National
			 Agricultural Statistics Service, is more than 5 percent higher than the world
			 price of cheddar cheese or skim milk powder in Oceania, as determined by the
			 Secretary, for 2 consecutive months; and
									(B)the dairy producer margin is equal to
			 or less than $5 for the same 2 consecutive months; or
									(4)(A)the price for cheddar
			 cheese or non-fat dry milk in the United States, as determined by the National
			 Agricultural Statistics Service, is more than 10 percent higher than the world
			 price of cheddar cheese or skim milk powder in Oceania, as determined by the
			 Secretary, for 2 consecutive months; and
									(B)the dairy producer margin is equal to
			 or less than $4 for the same 2 consecutive months.
									(b)Implementation
			 by handlersHandlers shall
			 cease reducing payments to participating dairy producers under the
			 stabilization program upon receiving notice of the suspension of the
			 stabilization program from the Secretary.
							1437.Audit
			 requirements
							(a)Audits of
			 producer and handler compliance
								(1)Audits
			 authorizedIf determined by
			 the Secretary to be necessary to ensure compliance by participating dairy
			 producers and handlers with the stabilization program, the Secretary may
			 conduct periodic audits of participating dairy producers and handlers.
								(2)Sample of dairy
			 producersAny audit conducted under this subsection shall
			 include, at a minimum, investigation of a statistically valid and random sample
			 of participating dairy producers.
								(b)Audit by
			 inspector general
								(1)Audit
			 requiredAt the end of the
			 second year of operation of the stabilization program, the Inspector General of
			 the Department of Agriculture shall audit and evaluate the effectiveness of the
			 stabilization program. In conducting the audit and evaluation, the Inspector
			 General shall include the use of established dairy economic models to ascertain
			 the effectiveness, operation, and administration of the program.
								(2)Submission of
			 resultsThe Inspector General shall submit the results of the
			 audit and evaluation conducted under paragraph (1) to the Secretary, who shall
			 make such recommendations to Congress as the Secretary considers appropriate
			 regarding the stabilization program.
								1438.Board of
			 directors
							(a)Establishment;
			 purposeThe Secretary shall
			 establish a board of directors for the stabilization program for the purpose
			 of—
								(1)administering the
			 monies made available to the board of directors under section 1435; and
								(2)determining the
			 most effective use of such monies.
								(b)Appointment of
			 directors
								(1)Number and
			 qualificationsThe Secretary
			 shall appoint 15 members to serve on the board of directors, who shall be
			 representative of the United States dairy producer community, taking into
			 account geographical diversity, cooperative membership, and volumes of milk
			 produced in various States and regions.
								(2)Reimbursement of
			 expensesMonies made
			 available to the board of directors under section 1435 may be used to reimburse
			 a member of the board of directors for reasonable and appropriate costs
			 incurred by the member to serve on the board of directors.
								(c)DecisionmakingThe
			 board of directors shall reach decisions by an affirmative vote of
			 2/3 of its members.
							(d)Removal of dairy
			 products and expansion of demand
								(1)Spending
			 authorityThe board of
			 directors shall have the authority to use monies made available to the board of
			 directors under section 1435—
									(A)to purchase dairy
			 products through commercial sources for donation to food banks and other food
			 programs that the Board determines appropriate, within three months of
			 collecting the funds; and
									(B)to expand
			 consumption and build demand for dairy products.
									(2)No duplication
			 of effortThe board of
			 directors shall ensure that projects supported under paragraph (1) are
			 compatible with, and do not duplicate, programs supported by the dairy research
			 and promotion activities conducted under the Dairy Production Stabilization Act
			 of 1983 (7 U.S.C. 4501 et seq.).
								(3)Management
			 contractThe board of directors may enter into a contract with a
			 managing entity to carry out this subsection.
								(e)Accounting and
			 reporting requirement
								(1)AccountingThe board of directors shall keep an
			 accurate account of all monies made available to the board of directors under
			 section 1435.
								(2)ReportingNot later than December 31 of each year
			 that the stabilization program is in effect, the board of directors shall
			 provide to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 provides an accurate accounting of the monies received by the board of
			 directors during that year and all expenditures made by the board of directors
			 during that year.
								CCommodity Credit
			 Corporation
						1451.Use of Commodity
			 Credit CorporationThe
			 Secretary shall use the funds, facilities, and the authorities of the Commodity
			 Credit Corporation to carry out this part.
						DDuration
						1461.DurationThe Secretary shall conduct the margin
			 protection program and the stabilization program during the period beginning on
			 January 1, 2012, and ending on December 31, 2017.
						IIFederal milk
			 marketing order reform
					1471.Required
			 amendments to Federal milk marketing orders
						(a)Amendments
			 required
							(1)In
			 generalThe Secretary of
			 Agriculture shall amend each Federal milk marketing order issued under section
			 8c of the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with
			 amendments by the Agricultural Marketing Agreement Act of 1937 (in this part
			 referred to as a milk marketing order), as required by this
			 section.
							(2)Relation to
			 other lawsExcept as provided
			 in section 1472, the Secretary shall execute the amendments required by this
			 section without regard to any provision of section 8c of the Agricultural
			 Adjustment Act (7 U.S.C. 608c), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937, as in effect on the day before the date of the
			 enactment of this Act.
							(b)Use of
			 end-Product price formulasThe Secretary shall eliminate the use of
			 end-product price formulas for setting prices for Class III milk, and instead
			 use a competitive price for setting prices for Class III milk.
						(c)Administrative
			 authorityIn addition to and
			 notwithstanding the authority provided under section 8d of the Agricultural
			 Adjustment Act (7 U.S.C. 608d), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937, the Secretary may—
							(1)require handlers
			 to report, maintain, and make available all information and records as the
			 Secretary considers necessary for the administration of any milk marketing
			 order; and
							(2)adopt only such
			 conforming amendments to milk marketing orders as the Secretary determines to
			 be necessary to implement the amendments required by this section.
							1472.Amendment
			 process
						(a)In
			 generalThe amendments to
			 milk marketing orders required to be made by section 1471 shall be subject to
			 the provisions of sections 8c(17) and 8c(19) of the Agricultural Adjustment Act
			 (7 U.S.C. 608c(17) and (19)), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937, except as follows:
							(1)Notice of final
			 decision on proposed amendmentsNot later than 270 days after the date of
			 the enactment of this Act, the Secretary of Agriculture shall publish in the
			 Federal Register notice of a final decision on the proposed amendments to be
			 made to milk marketing orders in order to comply with the requirements of
			 section 1471.
							(2)Producer
			 referendum
								(A)Referendum
			 requiredAs soon as
			 practicable after publication of the final decision on the proposed amendments
			 under paragraph (1), the Secretary shall conduct a producer referendum
			 regarding the final decision on the proposed amendments.
								(B)Terms of
			 referendum; exceptionsThe
			 producer referendum shall be conducted in the manner provided by section 8c(19)
			 of the Agricultural Adjustment Act (7 U.S.C. 608c(19)), reenacted with
			 amendments by the Agricultural Marketing Agreement Act of 1937, except
			 that—
									(i)the
			 referendum shall be a single referendum upon which approval or failure of the
			 proposed amendments to all milk marketing orders shall depend; and
									(ii)the
			 proposed amendments shall require approval by 1/2 of
			 participating producers or by volume of production (rather than
			 2/3) in order for the referendum to pass and the proposed
			 amendments to take effect.
									(C)Effect of
			 failureIf the referendum fails, the milk marketing orders shall
			 remain in force as in effect before the proposed amendments were
			 published.
								(b)Effect of Court
			 OrderIn the event that the
			 Secretary is enjoined or otherwise restrained by a court order from executing
			 the amendments to milk marketing orders required by section 1471, the length of
			 time for which that injunction or other restraining order is effective shall be
			 added to any time limitation in effect under paragraph (1) or (2) of subsection
			 (a), thereby extending those time limitations by a period of time equal to the
			 period of time for which the injunction or other restraining order is in
			 effect.
						(c)Relation to
			 other amendment authorityNothing in this part affects the authority
			 of the Secretary to subsequently amend milk marketing orders, or the ability of
			 producers or other persons to seek such amendments, in accordance with the
			 rulemaking process provided by section 8c(17) of the Agricultural Adjustment
			 Act (7 U.S.C. 608c(17)), reenacted with amendments by the Agricultural
			 Marketing Agreement Act of 1937.
						1473.Development of
			 effective balancing programs for milk markets
						(a)Advanced notice
			 of proposed rulemakingNot later than 90 days after the enactment
			 of this Act, the Secretary of Agriculture shall publish in the Federal Register
			 an Advanced Notice of Proposed Rulemaking seeking public comment on, and
			 proposals recommending, effective programs that address the issues of the costs
			 of balancing milk markets, including the use of inter- and intra-marketing
			 transportation credits. The Secretary shall solicit comments and proposals
			 that—
							(1)address the
			 market’s balancing needs;
							(2)target support to
			 those producers and handlers who provide balancing services; and
							(3)provide
			 compensation that is in line with the costs of providing the services and with
			 the benefits to the market of the services.
							(b)Timeliness of
			 rulemakingNot later than one year after the date of the
			 enactment of this Act, the Secretary shall—
							(1)initiate formal rulemaking (by publishing
			 in the Federal Register a hearing notice) in response to the public comments
			 received under subsection (a); or
							(2)publish notice of
			 the reasons that such a rulemaking is not to be initiated.
							1474.Study on
			 elimination of milk marketing orders
						(a)In
			 generalThe Secretary shall study the effects on the marketplace
			 associated with the elimination of the Federal milk marketing orders.
						(b)RequirementsThe
			 study under this section shall, at a minimum, address—
							(1)the regional
			 differences in milk prices that would result from the elimination of the
			 Federal milk marketing orders, compared to the regional differences derived
			 from the order system in effect on the day before the date of enactment of this
			 Act;
							(2)shifts in milk
			 production patterns and product use that would derive from the
			 elimination;
							(3)an examination of
			 changes in the flow of milk and what would be required for milk to move from
			 surplus to deficit regions in the absence of the orders;
							(4)the potential for
			 any premiums to be paid for milk in fluid use form and what, if any, regional
			 differences in those premiums might exist;
							(5)the potential
			 impact on export markets; and
							(6)potential changes
			 in market price volatility.
							(c)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Agriculture of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
			 report on the results of the study conducted under this section, including any
			 recommendations.
						IIIRepeal of
			 superseded provisions
					1481.Repeal of
			 dairy product price support and milk income loss contract programs
						(a)Repeal of dairy
			 product price support programSection 1501 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8771) is repealed.
						(b)Repeal of milk
			 income loss contract programSection 1506 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8773) is repealed.
						1482.Repeal of
			 permanent price support authority for milk
						(a)Repeal
							(1)In
			 generalSection 201 of the
			 Agricultural Act of 1949 (7 U.S.C. 1446) is amended—
								(A)in subsection (a)
			 (as amended by section 1302(c)(3)), by striking honey, and milk,
			 and inserting and honey; and
								(B)by striking
			 subsections (c) and (d).
								(2)Conforming
			 amendmentsSection 256(j) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 906(j)) is amended—
								(A)by striking
			 paragraph (5); and
								(B)redesignating
			 paragraph (6) as paragraph (5).
								(b)Exclusion from
			 price support for other nonbasic agricultural commoditiesSection
			 301 of the Agricultural Act of 1949 (7 U.S.C. 1447) is amended by inserting
			 (other than milk) after agricultural
			 commodity.
						1483.Repeal of dairy
			 export incentive program
						(a)In
			 generalSection 153 of the
			 Food Security Act of 1985 (15 U.S.C. 713a–14) is repealed.
						(b)Conforming
			 amendmentsSection 902(2) of the Trade Sanctions Reform and
			 Export Enhancement Act of 2000 (22 U.S.C. 7201(2)) is amended—
							(1)by striking
			 subparagraph (D); and
							(2)by redesignating
			 subparagraphs (E) and (F) as subparagraphs ((D) and (E).
							1484.Effective
			 dateThe amendments made by
			 this part shall take effect on January 1, 2012.
					IIConservation
			AConservation
			 reserve program
				2001.Conservation
			 reserve program
					(a)In
			 generalSection 1231(a) of the Food Security Act of 1985 (16
			 U.S.C. 3831(a)) is amended—
						(1)by striking
			 (a) In
			 general.—Through the 2012 fiscal year and inserting
			 the following:
							
								(a)Authority
									(1)In
				generalThrough the 2017 fiscal
				year
									;
				and
						(2)by adding at the
			 end the following:
							
								(2)Relationship to
				easement benefits program
									(A)In
				generalThe Secretary shall administer the conservation reserve
				program in conjunction with the easement benefits program under subchapter C in
				a manner that encourages landowners to enroll land in the easement benefits
				program to maximize the long-term benefits of fiscal outlay.
									(B)TransferThe
				Secretary shall make available to all owners and operators enrolled in the
				conservation reserve program the option to transfer the enrolled land into the
				easement benefits program under subchapter C.
									(3)Minimization of
				costs
									(A)New
				contractsIn entering into contracts under the conservation
				reserve program, the Secretary shall seek to minimize cost by allowing limited
				commercial use of land under contract, as authorized under section 1232(a)(3)
				and subparagraphs (A) through (D) of section 1232(a)(8).
									(B)Existing
				contracts
										(i)In
				generalNot later than 2 years after the date of enactment of the
				Rural Economic Farm and Ranch Sustainability
				and Hunger Act of 2011, the Secretary shall make available a
				revision of contracts in existence on the date of enactment of this subsection
				to allow limited commercial usage under the contracts of not less than
				5,000,000 acres of land (such as for prescribed or routing grazing and managed
				harvesting), subject to conditions in section 1232.
										(ii)Use of
				savingsAny amounts saved through contract revisions described in
				clause (i) may, as determined the Secretary, be used—
											(I)to expand the
				provision of technical assistance; and
											(II)to provide
				incentives for owners or operators to shift land into the easement benefits
				program.
											.
						(b)Eligible
			 land
						(1)In
			 generalSection 1231(b) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(b)) is amended—
							(A)in paragraph
			 (4)—
								(i)in subparagraph
			 (B)—
									(I)in clause (i), by
			 striking or at the end;
									(II)in clause (ii),
			 by adding or at the end; and
									(III)by adding at
			 the end the following:
										
											(iii)riparian buffer
				or filter strip planted to grass, shrubs, trees or other appropriate
				vegetation, as determined by the
				Secretary;
											;
				and
									(ii)in subparagraph
			 (E), by striking or at the end;
								(B)in subparagraph
			 (5)(B)(ii), by striking the period at the end and inserting a semicolon;
			 and
							(C)by adding at the
			 end the following:
								
									(6)subject to
				subsection (j), land—
										(A)that is wetland
				(including a converted wetland described in section 1222(b)(1)(A)) that had a
				cropping history during at least 3 of the immediately preceding 10 crop
				years;
										(B)on which a
				constructed wetland is to be developed that will receive flow from a row crop
				agriculture drainage system and is designed to provide nitrogen removal in
				addition to other wetland functions;
										(C)that was devoted
				to commercial pond-raised aquaculture in any year during the period of calendar
				years 2002 through 2007; or
										(D)that, after
				January 1, 1990, and before December 31, 2002, was—
											(i)cropped during at
				least 3 of 10 crop years; and
											(ii)subject to the
				natural overflow of a prairie wetland; or
											(7)subject to
				subsection (j), buffer acreage that—
										(A)with respect to
				land described in subparagraph (A), (B), or (C) of paragraph (6)—
											(i)is contiguous to
				such land;
											(ii)is used to
				protect such land; and
											(iii)is of such
				width as the Secretary determines is necessary to protect such land, taking
				into consideration and accommodating the farming practices (including the
				straightening of boundaries to accommodate machinery) used with respect to the
				cropland that surrounds such land; and
											(B)with respect to
				land described in subparagraph (D) of paragraph (6), enhances a wildlife
				benefit.
										.
							(2)Limitations and
			 duties relating to enrolled wetland and buffer acreageSection
			 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) is amended by adding at
			 the end the following:
							
								(j)Limitations and
				duties relating to enrolled wetland and buffer acreage
									(1)Enrollment
				limitations
										(A)Wetland and
				related land
											(i)Wetlands and
				constructed wetlandsThe maximum size of any land described in
				subparagraph (A) or (B) of subsection (b)(6) that an owner or operator may
				enroll in the conservation reserve shall be 40 contiguous acres.
											(ii)Flooded
				farmlandThe maximum size of any land described in subparagraph
				(D) of subsection (b)(6) that an owner or operator may enroll in the
				conservation reserve shall be 20 contiguous acres.
											(iii)CoverageAll
				acres described in clause (i) or (ii), including acres that are ineligible for
				payment, shall be covered by the conservation contract.
											(B)Buffer
				acreageThe maximum size of any buffer acreage described in
				subsection (b)(7) that an owner or operator may enroll in the conservation
				reserve shall be determined by the Secretary, in consultation with the State
				Technical Committee.
										(C)TractsExcept
				for land described in subsection (b)(6)(C) and buffer acreage relating to that
				land, the maximum size of any eligible acreage described in subsection (b)(6)
				in a tract of an owner or operator enrolled in the conservation reserve under
				this section shall be 40 acres.
										(2)Duties of
				owners and operatorsDuring the term of a contract entered into
				involving land described in paragraph (6) or (7) of subsection (b), an owner or
				operator shall agree to a prohibition of commercial use except for activities
				conducive to conservation of the enrolled land, as determined by the
				Secretary.
									.
						(c)Maximum
			 enrollmentSection 1231 of
			 the Food Security Act of 1985 (16 U.S.C. 3831) is amended by striking
			 subsection (d) and inserting the following:
						
							(d)Maximum
				enrollment
								(1)In
				generalThe Secretary may maintain in the conservation reserve at
				any 1 time, not more than—
									(A)during fiscal
				year 2012, 30,000,000 acres;
									(B)during fiscal
				year 2013, 26,000,000 acres; and
									(C)during each of
				fiscal years 2014 through 2017, 24,000,000 acres.
									(2)Transfer of
				enrollmentThe Secretary may transfer enrolled acre allowance
				from the conservation reserve program to the easement benefits program
				established under subchapter
				C.
								.
					(d)Conservation
			 priority areasSection 1231(f)(1) of the Food Security Act of
			 1985 (16 U.S.C. 3831(f)(1)) is amended by striking areas of the
			 Chesapeake Bay Region, the Great Lakes Region, the Long Island Sound Region,
			 and other.
					2002.Pilot program
			 for enrollment of wetland and buffer acreage in conservation
			 reserveSection 1231B of the
			 Food Security Act of 1985 (16 U.S.C. 3831b) is repealed.
				2003.Duties of
			 owners and operatorsSection
			 1232(a)(8)(C) of the Food Security Act of 1985 (16 U.S.C. 3832(a)(8)(C)) is
			 amended by striking for the control of invasive species.
				2004.PaymentsSection 1234 of the Food Security Act of
			 1985 (16 U.S.C. 3834) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (1),
			 by inserting not more than before 50
			 percent;
						(B)in paragraph
			 (3)(B)(i), by inserting not more than before 50
			 percent;
						(C)by redesignating
			 paragraph (5) as paragraph (6); and
						(D)by inserting
			 after paragraph (4) the following:
							
								(5)Prescribed
				burningNotwithstanding any other provision of this section, in
				making cost-sharing payments to an owner or operator under a contract entered
				into under this subchapter, the Secretary shall pay not more than 75 percent of
				the cost of prescribed burning.
								;
				and
						(2)in subsection
			 (c)(5), by adding at the end the following:
						
							(C)Review
				requiredThe Secretary shall periodically review the
				competitiveness of rental rates for land that—
								(i)provides
				substantial environmental benefits consistent with the purposes of this
				subchapter;
								(ii)provides
				critical habitat to species of concern; or
								(iii)meets other
				ecological priorities, as determined by the
				Secretary.
								.
					2005.ContractsSection 1235 of the Food Security Act of
			 1985 (16 U.S.C. 3835) is amended—
					(1)in subsection (a)(1)—
						(A)in subparagraph (C), by striking
			 or at the end;
						(B)in subparagraph
			 (D), by striking the period at the end and inserting ; or;
			 and
						(C)by adding at the
			 end the following:
							
								(E)the new ownership
				was acquired by the sibling, parent, child, or grandchild of the previous
				owner.
								;
				and
						(2)in subsection
			 (f)(1)(D), by striking conservation stewardship program or the
			 environmental quality incentives program and inserting working
			 land program.
					2006.Conversion of
			 land subject to contract to other conserving usesSection 1235A of the Food Security Act of
			 1985 (16 U.S.C. 3835a) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (2)(B), by inserting not more than before
			 50;
						(B)striking
			 (1) In
			 general.—The Secretary and inserting the
			 following:
							
								(1)November 28,
				1990
									(A)In
				generalThe
				Secretary
									;
						(C)by redesignating
			 subparagraphs (A) and (B) of paragraph (2) as clauses (i) and (ii),
			 respectively, and indenting appropriately;
						(D)by redesignating
			 paragraph (2) as subparagraph (B) and indenting appropriately; and
						(E)by adding at the
			 end the following:
							
								(2)October 1,
				2011The Secretary shall permit an owner or operator that has
				entered into a contract under this subchapter that is in effect on October 1,
				2011, to convert areas of highly erodible cropland that are subject to the
				contract, and that are devoted to vegetative cover, from that use to forest
				land if—
									(A)the areas are
				prior converted forest land;
									(B)the owner or
				operator of the areas enters into an agreement to provide the Secretary with a
				long-term or permanent easement under the easement benefits program under
				subchapter C covering the areas;
									(C)there is a high
				probability that the prior converted area can be successfully restored to
				forest land status; and
									(D)the restoration
				of the areas otherwise meets the requirements the easement benefits
				program.
									;
						(2)in subsection (b), by striking
			 November 28, 1990 and inserting October 1, 2011;
			 and
					(3)by adding at the end the following:
						
							(e)Early contract
				opt-Out
								(1)In
				generalThe Secretary shall—
									(A)make available a
				no-penalty early contract opt-out for not less than 8,000,000 acres enrolled
				under contracts in existence on the date of enactment of this
				subsection;
									(B)not later than 1
				year after the date of enactment of this subsection, ensure that not less than
				½ of the required acreage has been made available to be opted-out of the
				conservation reserve program;
									(C)not later than 2
				years after the date of enactment of this subsection, ensure that the entire
				amount of required acreage has been made available to opt-out; and
									(D)terminate a
				contract entered into with an owner or operator offered an early opt-out under
				this subchapter if the owner or operator agrees to the termination.
									(2)ConsiderationsIn
				determining land to offer for opt-out under this subsection, the Secretary
				shall—
									(A)make available
				for opt-out those acres offering the least environmental benefit, as determined
				by the Secretary;
									(B)consider the need
				to protect critical habitat (including nesting areas for birds); and
									(C)maintain in the
				conservation reserve land of high environmental value (including wetland), as
				determined by the Secretary, and including—
										(i)riparian
				buffers;
										(ii)wildlife habitat
				buffers;
										(iii)wetland
				buffers;
										(iv)filter
				strips;
										(v)grass
				waterways;
										(vi)wetland
				restoration areas;
										(vii)shelterbelts;
										(viii)living snow
				fences;
										(ix)contour grass
				strips;
										(x)land with a high
				erodibility index;
										(xi)salt-tolerant
				vegetation; and
										(xii)shallow-water
				areas for wildlife.
										(3)SubdivisionIn
				carrying out this subsection, the Secretary may subdivide leased acres enrolled
				in the conservation reserve under the same contract.
								(4)Conditions
									(A)Commodity
				productionIf land that was subject to a contract under this
				subchapter is converted to production of an agricultural commodity through the
				opt-out under this subsection, the land shall be subject to a conservation plan
				determined by the Secretary in coordination with the State technical committee
				for the duration of what would have been the full term of the conservation
				reserve contract of the land, if not for opt-out.
									(B)Grazing and
				managed harvestingIf land that was subject to a contract under
				this subchapter is converted to grazing and managed harvesting through the
				opt-out under this subsection, the land shall be subject to environmental
				management criteria pursuant section 1232(a)(8) for the duration of what would
				have been the full term of the conservation reserve contract of the land, if
				not for opt-out.
									(C)Technical
				assistanceThe Secretary shall make available conservation
				technical assistance to owners and operators that opt-out of the conservation
				reserve under this subsection.
									(5)Effective
				dateContract termination under the opt-out shall become
				effective 60 days after the date on which the owner or operator accepts the
				opt-off offer of the Secretary.
								(6)Prorated rental
				paymentIf a contract entered into under this subchapter is
				terminated under this subsection before the end of the fiscal year for which a
				rental payment is due, the Secretary shall provide a prorated rental payment
				covering the portion of the fiscal year during which the contract was in
				effect.
								.
					BEasement benefits
			 program
				2101.Easement
			 benefits program
					(a)In
			 generalTitle XII of the Food
			 Security Act of 1985 (16 U.S.C. 3801 et seq.) is amended—
						(1)by striking subchapters C and D of chapter
			 2 of subtitle D (16 U.S.C. 3838h et seq.); and
						(2)by striking
			 subchapter C of chapter 1 of subtitle D (16 U.S.C. 3837 et seq.) and inserting
			 the following:
							
								CEasement benefits
				program
									1237.Easement
				benefits program
										(a)EstablishmentThe
				Secretary shall establish an easement benefits program (referred to in this
				subchapter as the program)—
											(1)to protect land
				(including wildlife resources of the land) and water; and
											(2)to address issues
				raised by State, regional, and national conservation initiatives.
											(b)Purposes
											(1)In
				generalThe purposes of the program are—
												(A)to restore,
				enhance, conserve, and protect land (including wildlife resources of the land)
				and water;
												(B)to protect
				vulnerable and ecologically important land;
												(C)to restore,
				protect, and enhance wetland and grassland;
												(D)to promote
				wildlife habitat;
												(E)to protect the
				agricultural use and related conservation values of prime and other productive
				agricultural land by limiting the nonagricultural uses of the land;
												(F)to restore and
				enhance forest ecosystems, including the recovery of threatened and endangered
				species and improving biodiversity;
												(G)to provide
				assistance to owners to ensure the economic use of enrolled land by owners
				consistent with long-term conservation functions and values, including wildlife
				resources of the land; and
												(H)to address issues
				of restoration, conservation, and protection of land (including wildlife
				resources of the land) and water raised by State, regional, and national
				conservation priorities.
												(2)State
				coordinationThe Secretary shall give priority consideration to
				conservation needs identified by State technical committees established under
				section 1261.
											(c)Existing
				easements
											(1)In
				generalAny easement or interest in land enrolled as of the date
				of enactment of the Rural Economic Farm and
				Ranch Sustainability and Hunger Act of 2011 in 1 of the programs
				described in paragraph (2) shall be considered enrolled in the easement
				benefits program under this subchapter.
											(2)Affected
				programsThe programs described in this paragraph are as the
				programs were authorized on the day before the date of enactment of the
				Rural Economic Farm and Ranch Sustainability
				and Hunger Act of 2011—
												(A)the wetlands
				reserve program established under this subchapter;
												(B)the grassland
				reserve program established under subchapter D of chapter 2;
												(C)the farmland
				protection program established under subchapter C of chapter 2; and
												(D)the healthy
				forests reserve program established under section 501 of the Healthy Forests
				Restoration Act of 2003 (16 U.S.C. 6571).
												1237A.Easements and 30-year contracts
										(a)Enrollment
											(1)In
				generalLands may be enrolled under this subchapter through the
				submission of applications under a competitive procedure established by the
				Secretary.
											(2)Methods of
				enrollment
												(A)In
				generalThe Secretary shall enroll acreage into the program
				through the use of—
													(i)permanent
				easements; and
													(ii)30-year
				easements, or in a State that imposes a maximum duration for easements,
				easements for the maximum duration allowed under State law (referred to as
				nonpermanent easements).
													(B)Acreage owned
				by Indian tribesIn the case of acreage owned by an Indian tribe,
				the Secretary may also enroll acreage into the program through the use of a
				30-year contract (the value of which shall be equivalent to the value of a
				30-year easement).
												(3)Enrollment of
				conservation reserve land
												(A)Transfer from
				the conservation reserve programThe Secretary may terminate or
				modify an existing contract entered into the conservation reserve program under
				section 1231 if eligible land that is subject to the contract is transferred
				into the program established by this subchapter.
												(B)PriorityOn
				expiration of a contract under the conservation reserve program under
				subchapter B, the Secretary shall give priority for enrollment in the program
				to land previously enrolled in the conservation reserve program if—
													(i)the land is
				eligible land under subsection (b); and
													(ii)the Secretary
				determines that the land is of high ecological value.
													(C)Special funding
				pool
													(i)In
				generalOf the funds made available for the program for each of
				the 2013 through 2017 fiscal years, the Secretary shall reserve 10 percent of
				the funds to ensure an adequate source of funds and acres to give priority for
				enrollment of land identified under subparagraph (B).
													(ii)ReobligationFunds
				not obligated under clause (i) by April 1 of each year may be available for use
				for other purposes of the program.
													(b)Eligible
				land
											(1)Enrollment
												(A)In
				generalEligible land shall be enrolled into the program subject
				to appropriate program requirements depending on the resource objectives sought
				to be achieved through the easement or 30-year contract, as determined by the
				Secretary.
												(B)EligibilityPrivate
				or tribal land shall be eligible to be enrolled into the program if the
				Secretary determines that the land—
													(i)maximizes the
				purpose of this subchapter;
													(ii)is enrolled in
				the conservation reserve program; or
													(iii)in the case of
				land enrolled for restoration purposes, the likelihood of the successful
				restoration of the land and the resultant values merit the inclusion of the
				land in the program taking into consideration the cost of the
				restoration.
													(2)Wetland
												(A)In
				generalLand shall be eligible to be enrolled into the program if
				the Secretary determines that the land is—
													(i)farmed wetland or
				converted wetland, together with the adjacent land that is functionally
				dependent on the wetland, except that converted wetland with respect to which
				the conversion was not commenced prior to December 23, 1985, shall not be
				eligible to be enrolled in the program;
													(ii)cropland or
				grassland that was used for agricultural production prior to flooding from the
				natural overflow of a closed basin lake or pothole, as determined by the
				Secretary, together (if practicable) with the adjacent land that is
				functionally dependent on the cropland or grassland;
													(iii)farmed wetland
				and adjoining land, enrolled in the conservation reserve, with the highest
				wetland functions and values, and that is likely to return to production after
				the land is not enrolled in the conservation reserve;
													(iv)other wetland
				(such as filter strips and vernal pools) of an owner that would not otherwise
				be eligible if the Secretary determines that the inclusion of the wetland in
				the easement would significantly add to the functional value of the easement;
				or
													(v)a
				riparian area.
													(B)Restoration
				agreementLand described in subparagraph (A) that is enrolled in
				the program shall be subject to a restoration agreement that provides the
				opportunity for the restoration and enhancement of the enrolled land.
												(3)Grassland
												(A)In
				generalLand shall be eligible to be enrolled into the program if
				the Secretary determines that the land is at risk of conversion to nongrazing
				uses and is—
													(i)grassland, land
				that contains forbs, or shrubland (including improved rangeland and
				pastureland), including land for which grazing is the predominant use;
				or
													(ii)located in an
				area that has been historically dominated by grassland, forbs, or shrubland,
				and the land—
														(I)could provide
				habitat for animal or plant populations of significant ecological value if the
				land—
															(aa)is
				retained in the current use of the land; or
															(bb)is
				restored to a natural condition; or
															(II)contains
				historical or archaeological resources.
														(B)Restoration
				agreementLand described in subparagraph (A) that is enrolled in
				the program shall be subject to a restoration agreement that provides the
				opportunity for the restoration and enhancement of the enrolled land.
												(4)Forest
				land
												(A)In
				generalLand shall be eligible to be enrolled into the program if
				the Secretary determines that the land is land, the enrollment of which—
													(i)will restore and
				conserve forest land, improve biodiversity, or conserve land from the
				conservation reserve program that is being restored to forest land;
													(ii)will restore,
				enhance, or otherwise measurably increase the likelihood of recovery of a
				species listed as endangered or threatened under section 4 of the
				Endangered Species Act of 1973 (16
				U.S.C. 1533); or
													(iii)will restore,
				enhance, or otherwise measurably improve the well-being of a species
				that—
														(I)is not listed as
				endangered or threatened under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533);
				but
														(II)is candidates
				for such listing, State-listed species, or special concern species.
														(B)Restoration
				agreementLand described in subparagraph (A) that is enrolled in
				the program shall be subject to a restoration agreement that provides the
				opportunity for the restoration and enhancement of the enrolled land.
												(5)Prime and
				productive agricultural landLand shall be eligible to be
				enrolled into the program if the Secretary determines that the land is at risk
				of conversion to nonagricultural uses and—
												(A)has prime,
				unique, or other productive soil;
												(B)contains
				historical or archaeological resources; or
												(C)the protection of
				the land will further a State or local policy consistent with the purposes of
				the program.
												(c)Other eligible
				land
											(1)In
				generalThe Secretary may enroll other land of the owner that
				would not otherwise be eligible if the land is determined by the Secretary to
				be necessary for the efficient administration of the 30-year contract or
				easement under the program.
											(2)Type of
				landLand enrolled under this subsection may include small areas
				of land as defined by the Secretary, such as riparian zones, filter strips,
				buffers, fence lines, and other incidental land.
											(d)Leveraging
				non-Federal investmentThe Secretary may enter into 1 or more
				agreements with a State (including a political subdivision or agency of a
				State), nongovernmental organization, or Indian tribe to carry out a special
				enhancement program that the Secretary determines would advance the purposes of
				the program.
										1237B.Duties of owners
										(a)EasementsTo
				be eligible to enroll eligible land in the program under an easement, the owner
				of the land shall agree—
											(1)to grant an
				easement to the Secretary;
											(2)to create and
				record an appropriate deed restriction in accordance with applicable State law
				to reflect the easement;
											(3)to provide a
				written statement of consent to the easement signed by persons holding a
				security interest or any vested interest in the land;
											(4)to comply with
				the terms of the easement and related agreements;
											(5)to comply with
				the easement implement plan, as approved by the Secretary, which may be
				modified upon mutual agreement of the parties if the Secretary authorizes
				compatible uses; and
											(6)to the permanent
				retirement of any existing cropland base and allotment history for the land
				under any program administered by the Secretary, unless the purpose of the
				particular easement is limited to the prevention of the conversion of prime and
				productive agricultural land to nonagricultural uses.
											(b)Restoration
				agreements
											(1)In
				generalTo be eligible for financial assistance to restore
				eligible land subject to a 30-year contract or an easement under the program,
				the owner of the land shall agree to comply with the terms of a restoration
				agreement.
											(2)Type of
				agreementA restoration agreement may be—
												(A)a cost-share
				agreement with the owner;
												(B)a cooperative
				agreement with an agency or organization with restoration expertise; or
												(C)a contract with a
				vendor.
												(3)Terms and
				conditionsThe Secretary shall prescribe the terms and conditions
				of a restoration agreement by which eligible land that is subject to a 30-year
				contract or easement under the program shall be restored.
											(4)DutiesThe
				restoration agreement shall describe the respective duties of the parties to
				the agreement, including the Federal share of restoration payments and
				technical assistance.
											(c)Terms and
				conditions applicable to easements and 30-Year contracts
											(1)Reserved
				rights
												(A)In
				generalAn easement or 30-year contract entered into under the
				program shall provide to the Secretary control of the surface rights of the
				land while identifying rights reserved to the owner for specified usages
				consistent with the purposes of the particular enrollment so as—
													(i)to maximize
				conservation benefits (including wildlife habitat) per dollar spent across the
				program; and
													(ii)to allow the
				owner uses of the land that are consistent with the purposes for which the land
				is enrolled.
													(B)Limitations on
				activitiesRights reserved to the owner shall be consistent with
				the wetland, grassland, forest land, or productive land purposes for which the
				land is enrolled.
												(2)Easement
				conservation plan
												(A)In
				generalThe Secretary shall develop an easement conservation plan
				for each easement or 30-year contract enrolled in the program that will
				identify how land enrolled in the program will be restored, if applicable, and
				managed.
												(B)ModificationAn
				easement conservation plan shall be modified in response to changing resource
				conditions to ensure that the purposes of the program are achieved.
												(C)Local and State
				involvementAn easement conservation plan, including any
				compatible use that may be authorized for the owner under the program, shall be
				made through the local Natural Resources Conservation Service representative,
				in coordination with the State technical committee.
												(D)Permissible
				activitiesConsistent with paragraph (3), an easement
				conservation plan shall identify the following activities as
				permissible:
													(i)GrasslandIn
				the case of grassland, an easement conservation plan shall permit—
														(I)common grazing
				practices, including maintenance and necessary cultural practices, on the land
				that is consistent with maintaining the viability of grassland, forb, and shrub
				species appropriate to that locality;
														(II)haying, mowing,
				or harvesting for seed production or biomass, subject to appropriate
				restrictions during the nesting season for birds in the local area, consistent
				with Federal or State law and in coordination with the State technical
				committee, as determined by the Secretary;
														(III)fire
				presuppression, rehabilitation, and construction of fire breaks; and
														(IV)grazing-related
				activities, such as fencing and livestock watering.
														(ii)WetlandIn
				the case of wetland, an easement conservation plan shall permit repairs,
				improvements, and inspections of the land that are necessary to maintain
				existing public drainage systems if the land is subsequently restored to the
				condition required by the terms of the easement.
													(iii)All enrolled
				land
														(I)In
				generalIn the case of all enrolled land, the easement
				conservation plan shall permit the owner—
															(aa)to
				conduct any activities that are inherent and necessary to rights that are
				reserved to the owner under the terms of the easement or 30-year contract and
				have been identified as compatible use in the easement conservation
				program;
															(bb)to
				control public access; and
															(cc)in
				accordance with subclause (II), the right to undeveloped recreational uses,
				including undeveloped hunting and fishing and leasing of those rights for
				economic gain, pursuant to applicable State and Federal laws (including
				regulations).
															(II)Undeveloped
				recreational usesUndeveloped recreational uses under subclause
				(I)(cc)—
															(aa)shall be
				consistent with the long-term protection and enhancement of the conservation
				purposes and other natural values of the easement area; and
															(bb)may include
				hunting equipment, such as tree stands and hunting blinds that are rustic and
				customary for the locale, as determined by the Secretary.
															(E)Prohibited
				activitiesAn easement conservation plan shall identify the
				following activities as prohibited:
													(i)GrasslandIn
				the case of grassland, an easement conservation plan shall prohibit the
				production of crops (other than hay or grass grown for biomass harvest), fruit
				trees, vineyards, or any other agricultural commodity that is inconsistent with
				maintaining grazing land.
													(ii)WetlandIn
				the case of wetland, an easement conservation plan shall prohibit—
														(I)the alteration of
				wildlife habitat and other natural features of the land, unless specifically
				permitted by the easement conservation plan; and
														(II)the spraying of
				the land with chemicals or the mowing of the land, unless spraying or mowing
				is—
															(aa)permitted by the
				easement conservation plan to meet the habitat needs of specific wildlife
				species; or
															(bb)necessary to
				comply with Federal or State noxious weed control laws and emergency pest
				treatment program.
															(iii)All enrolled
				landIn the case of all enrolled land, the easement conservation
				plan shall prohibit—
														(I)any activities to
				be carried out on the land of the owner that is immediately adjacent to, and
				functionally related to, the land that is subject to the easement if the
				activities will alter, degrade, or otherwise diminish the functional value of
				the eligible land; and
														(II)the adoption of
				any other practice that would tend to defeat the purposes of this subchapter,
				as determined by the Secretary.
														(3)Compatible uses
				by the owner
												(A)In
				generalLand enrolled in the program may be used for compatible
				uses if the use is specifically permitted by an easement conservation plan and
				consistent with the long-term protection and enhancement of the resources for
				which the easement was established.
												(B)Authorized
				usesThe Secretary may authorize the use of the easement area for
				compatible uses under the terms of the easement deed or contract, even if the
				uses were not identified as compatible at the time of easement
				enrollment.
												(C)Limitations
													(i)In
				generalCompatible use authorizations shall only be made if the
				Secretary determines, in coordination with the State technical committee, that
				the amount, timing, intensity, and duration of the compatible use ensures that
				the purposes of the program will be achieved.
													(ii)InclusionsCompatible
				uses under clause (i) may include managed haying and grazing for grassland
				(including the managed harvesting of biomass) or timber harvesting or managed
				harvesting of biomass of forest land.
													(4)Additional
				terms and conditionsA 30-year contract or easement under the
				program shall include such additional provisions as the Secretary determines
				are appropriate to carry out or facilitate the purposes and administration of
				the program.
											(d)ComplianceOn
				a violation of the terms or conditions of a 30-year contract or easement under
				this subchapter—
											(1)the contract or
				easement shall remain in force; and
											(2)the Secretary may
				require the owner to refund all or part of any payments received under the
				program, with interest on the payments as determined appropriate by the
				Secretary.
											1237C.Duties of the Secretary
										(a)In
				generalIn return for the granting of an easement by an owner
				under this subchapter, the Secretary shall—
											(1)share the cost of
				carrying out the establishment of conservation measures and practices,
				including necessary maintenance activities, as described in the easement
				conservation plan associated with the easement to the extent that the Secretary
				determines that cost sharing is appropriate and in the public interest;
				and
											(2)provide necessary
				technical assistance to assist owners in complying with the terms and
				conditions of the easement and the easement conservation plan.
											(b)Ranking of
				offersWhen evaluating offers from owners, the Secretary may
				consider—
											(1)the
				cost-effectiveness of each easement or other interest in the eligible land, so
				as to maximize the environmental benefits per dollar expended;
											(2)whether the owner
				or another individual or legal entity is offering to contribute financially to
				the cost of the easement or other interest in the land to leverage Federal
				funds;
											(3)the conservation
				and wildlife habitat benefits of obtaining an easement or other interest in the
				land;
											(4)the relative
				threat of conversion of the land to development or row cropping, as
				applicable;
											(5)the extent to
				which the purposes of the easement program would be achieved on the land
				offered for enrollment; and
											(6)other factors the
				Secretary determines are appropriate to select among offers with similar
				resource concerns and objectives.
											(c)Easement
				priorityIn carrying out this subchapter, to the extent
				practicable taking into consideration costs and future agricultural and food
				needs, the Secretary shall give priority—
											(1)to obtaining
				permanent conservation easements before shorter-term conservation easements;
				and
											(2)in consultation
				with the Secretary of the Interior, to acquiring easements based on the value
				of the easements for protecting vulnerable land and protecting and enhancing
				habitat for migratory birds and other wildlife.
											(d)Technical
				assistanceThe Secretary shall provide owners with technical
				assistance to assist the owners in complying with the terms of the easement,
				30-year contract, and associated easement conservation plans under the
				program.
										(e)Payments to
				othersIf an owner who is entitled to a payment under the program
				dies, becomes incompetent, is otherwise unable to receive the payment, or is
				succeeded by another person who renders or completes the required performance,
				the Secretary shall make the payment, in accordance with regulations
				promulgated by the Secretary and without regard to any other provision of law,
				in such manner as the Secretary determines is fair and reasonable in light of
				all the circumstances.
										1237D.Payments
										(a)In
				generalEffective on the date of enactment of the
				Rural Economic Farm and Ranch Sustainability
				and Hunger Act of 2011, the Secretary shall pay as compensation
				for a permanent conservation easement acquired under this subchapter the lowest
				of—
											(1)the fair market
				value of the land, as determined by the Secretary, using the Uniform Standards
				of Professional Appraisal Practices or an area-wide market analysis or
				survey;
											(2)the amount
				corresponding to a geographical cap, as determined by the Secretary in
				regulations; or
											(3)the offer made by
				the owner.
											(b)Form of
				paymentCompensation for an easement shall be provided by the
				Secretary in the form of a cash payment, in an amount determined under
				subsection (a) and specified in the easement agreement.
										(c)Payment
				schedule for easements
											(1)Easements
				valued at $500,000 or lessFor easements valued at $500,000 or
				less, the Secretary may provide easement payments in not more than 30 annual
				payments.
											(2)Easements in
				excess of $500,000
												(A)In
				generalExcept as provided in subparagraph (B), for easements
				valued at more than $500,000, the Secretary may provide easement payments in at
				least 5, but not more than 30, annual payments.
												(B)ExceptionIf
				the Secretary determines it would further the purposes of the program, the
				Secretary may make a lump sum payment for an easement described in subparagraph
				(A).
												(d)Restoration
				payments
											(1)Payment
				ratesIn making restoration payments, the Secretary shall seek to
				minimize Federal costs and may offer—
												(A)in the case of a
				permanent easement, to pay an amount that is not more than 90 percent of the
				eligible costs; and
												(B)in the case of a
				nonpermanent easement described in section 1237A(a)(2)(A)(ii) or a 30-year
				contract, to pay an amount that is not more than 70 percent of the eligible
				costs.
												(2)Restoration
				offsetThe Secretary shall deduct as a closing cost from the
				easement compensation to be paid, the estimated share of the owner of the
				restoration costs, and that payment shall be—
												(A)determined
				complete and final for purposes of meeting the cost-share responsibility of the
				owner; and
												(B)administered
				using the restoration funds of the Secretary.
												(e)Exemption from
				automatic sequesterNotwithstanding any other provision of law,
				no order issued under section 252 of the Balanced Budget and Emergency Deficit
				Control Act of 1985 (2 U.S.C. 902) shall affect any payment under this
				subchapter.
										1237E.Delegation of duty
										(a)Definition of
				eligible entityIn this section, the term eligible
				entity means—
											(1)an agency of
				State or local government or an Indian tribe; or
											(2)an organization
				that—
												(A)is organized for,
				and at all times since the formation of the organization has been operated
				principally for, 1 or more of the conservation purposes specified in clause
				(i), (ii), (iii), or (iv) of section 170(h)(4)(A) of the Internal Revenue Code
				of 1986;
												(B)is an
				organization described in section 501(c)(3) of that Code that is exempt from
				taxation under section 501(a) of that Code; and
												(C)is described
				in—
													(i)paragraph (1) or
				(2) of section 509(a) of that Code; or
													(ii)in section
				509(a)(3) of that Code, and is controlled by an organization described in
				section 509(a)(2) of that Code.
													(b)Authority To
				delegate
											(1)In
				generalThe Secretary may delegate a duty under the
				program—
												(A)by transferring
				title of ownership to an easement originally acquired by the Secretary to an
				eligible entity to hold and enforce; or
												(B)by entering into
				a cooperative agreement with an eligible entity for the eligible entity to own,
				write, and enforce an easement that the Secretary determines will further the
				purposes of the program.
												(2)Delegation of
				easement administration of easements acquired by the Secretary
												(A)In
				generalThe Secretary may delegate any of the easement
				management, monitoring, and enforcement responsibilities of the Secretary under
				the program to Federal or State agencies or other eligible entities that the
				Secretary determines have the appropriate authority, expertise, and resources
				necessary to carry out the delegated responsibilities.
												(B)Secretarial
				discretionThe Secretary may determine that the delegation to a
				particular agency or eligible entity is appropriate for 1 type of easement and
				not appropriate for another type of easement, depending on the resource
				purposes for which an easement is acquired.
												(3)Transfer of
				title of ownership
												(A)TransferThe
				Secretary may transfer title of ownership to an easement to an eligible entity
				to hold and enforce, in lieu of the Secretary, subject to the right of the
				Secretary to conduct periodic inspections and enforce the easement, if—
													(i)the Secretary
				determines that the transfer will promote long-term protection of the
				easement;
													(ii)the owner
				authorizes the eligible entity to hold or enforce the easement; and
													(iii)the eligible
				entity agrees to assume the costs incurred in administering and enforcing the
				easement, including the costs of restoration or rehabilitation of the land as
				determined by the Secretary.
													(B)ApplicationAn
				eligible entity that seeks to hold and enforce an easement that has been
				acquired by the Secretary shall apply to the Secretary for approval.
												(C)Approval by
				secretaryThe Secretary may approve an application described in
				subparagraph (B) if the eligible entity—
													(i)has the relevant
				experience necessary for the particular resources to be protected, as
				appropriate for the application, to administer an easement previously acquired
				by the Secretary;
													(ii)has a charter
				that describes a commitment to furthering the particular conservation purposes
				for which an easement was originally acquired by the Secretary; and
													(iii)has the
				resources necessary to effectuate the purposes of this subchapter.
													(c)Cooperative
				agreements
											(1)Authorized;
				terms and conditionsThe Secretary shall establish the terms and
				conditions of a cooperative agreement under which an eligible entity shall use
				funds provided by the Secretary to own, write, and enforce an easement, in lieu
				of the Secretary.
											(2)Minimum
				requirementsAt a minimum, the cooperative agreement
				shall—
												(A)specify the
				qualification of the eligible entity to carry out the responsibilities of the
				eligible entity under the program, including acquisition, monitoring,
				enforcement, and implementation of management policies and procedures that
				ensure the long-term integrity of the easement protections;
												(B)require the
				eligible entity to assume the costs incurred in administering and enforcing the
				easement, including the costs of restoration or rehabilitation of the land as
				specified by the Secretary;
												(C)specify the right
				of the Secretary to conduct periodic inspections to verify the enforcement by
				the eligible entity of the easement;
												(D)subject to
				subparagraph (E), identify a specific project or a range of projects to be
				funded under the agreement;
												(E)allow, upon
				mutual agreement of the parties, substitution of qualified projects that are
				identified at the time of substitution;
												(F)specify the
				manner in which the eligible entity will evaluate and report the use of funds
				to the Secretary;
												(G)allow the
				eligible entity flexibility to develop and use terms and conditions for
				easements, if the Secretary finds the terms and conditions consistent with the
				purposes of the program and adequate to enable effective enforcement of the
				easements; and
												(H)provide for a
				schedule of payments to an eligible entity, as agreed to by the Secretary and
				the eligible entity.
												(3)Cost
				sharing
												(A)In
				generalAs part of a cooperative agreement with an eligible
				entity under this subsection, the Secretary may provide a share of the purchase
				price of an easement under the program.
												(B)Minimum share
				by eligible entity
													(i)In
				generalThe eligible entity shall be required to provide a share
				of the purchase price at least equivalent to that provided by the
				Secretary.
													(ii)Amount of
				shareThe Secretary shall base the share on the amount that the
				Secretary would have paid for an easement acquired directly by the Secretary
				under this subchapter.
													(C)PriorityThe
				Secretary may accord a higher priority to proposals from eligible entities that
				leverage a greater share of the purchase price of the easement.
												(D)Minimization of
				Federal expenseIn determining cost-share levels, the
				Secretary—
													(i)shall seek to
				minimize Federal costs; and
													(ii)may provide an
				amount less than the maximum cost-share authorized under this section.
													(d)Certification
				of eligible entities
											(1)Certification
				processThe Secretary shall establish a process under which the
				Secretary may—
												(A)directly certify
				eligible entities that meet established criteria;
												(B)enter into
				long-term agreements with certified entities; and
												(C)accept proposals
				for cost-share assistance to certified entities for the purchase of
				conservation easements throughout the duration of the agreements.
												(2)Certification
				criteriaIn order to be certified, an eligible entity shall
				demonstrate to the Secretary that the entity will maintain, at a minimum, for
				the duration of the agreement—
												(A)a plan for
				administering easements that is consistent with the purpose of this
				subchapter;
												(B)the capacity and
				resources to monitor and enforce easements; and
												(C)policies and
				procedures to ensure—
													(i)the long-term
				integrity of easements;
													(ii)timely
				completion of acquisitions of easements; and
													(iii)timely and
				complete evaluation and reporting to the Secretary on the use of funds provided
				by the Secretary under the program.
													(3)Review and
				revision
												(A)ReviewThe
				Secretary shall conduct a review of eligible entities certified under paragraph
				(1) at least every 3 years to ensure that the entities are meeting the criteria
				established under paragraph (2).
												(B)RevocationIf
				the Secretary finds that the certified entity no longer meets the criteria
				established under paragraph (2), the Secretary may—
													(i)allow the
				certified entity a specified period of time of not less than 180 days in which
				to take such actions as may be necessary to meet the criteria; and
													(ii)revoke the
				certification of the entity, if after the specified period of time, the
				certified entity does not meet the criteria established in paragraph
				(2).
													(e)Protection of
				Federal investment
											(1)In
				generalIf delegating a duty under this section, the Secretary
				shall ensure that the terms of an easement include a right of enforcement for
				the Department.
											(2)ViolationIf
				an agency or other eligible entity violates the terms or conditions of a
				delegated responsibility or associated cooperative agreement entered into under
				this section—
												(A)the delegation,
				and any associated cooperative agreement, may be revoked or terminated;
				and
												(B)the Secretary may
				required the agency or other eligible entity to refund all or part of any
				payments received by the agency or eligible entity under the program, with
				interest on the payments as determined appropriate by the Secretary.
												1237F.Changes in ownership and agreement
				modification
										(a)LimitationsNo
				easement shall be created under this subchapter on land that has changed
				ownership during the preceding 2-year period unless the Secretary determines
				that—
											(1)the new ownership
				was acquired by will or succession as a result of the death of the previous
				owner;
											(2)(A)the ownership change
				occurred because of foreclosure on the land; and
												(B)immediately before the foreclosure,
				the owner of the land exercises a right of redemption from the mortgage holder
				in accordance with State law;
												(3)the land was
				acquired under circumstances that give adequate assurances that the land was
				not acquired for the purposes of placing the land in the program; or
											(4)the new ownership
				was acquired by the sibling, parent, child, or grandchild of the previous
				owner.
											(b)Modification,
				exchange, and termination
											(1)In
				generalThe Secretary may subordinate, exchange, terminate, or
				modify any easement or other interest in land administered by the Natural
				Resources Conservation Service, either directly or on behalf of the Commodity
				Credit Corporation, when the Secretary determines that—
												(A)it is in the
				interest of the Federal Government to subordinate, exchange, modify, or
				terminate the easement or other interest in the land;
												(B)the action will
				address a compelling public need or will further the practical administration
				of the program;
												(C)the action will
				result in comparable conservation value and equal or greater economic value to
				the United States; and
												(D)the current owner
				agrees to the modification.
												(2)NoticeAt
				least 90 days before taking any action to terminate an easement or other
				interest in land, the Secretary shall provide written notice of the action to
				the Committee on Agriculture of the House of Representatives and the Committee
				on Agriculture, Nutrition, and Forestry of the Senate.
											(c)EnforceabilityAn
				easement, contract, or other agreement entered into under the program shall
				continue to be legally enforceable on the land for the duration of the
				easement, contract, or other agreement, regardless of whether the ownership of
				the land changes.
										1237G.Protections
										(a)ProtectionsIn
				the case of an owner that enrolls land in the program under an agreement that
				includes protection of vulnerable species and whose conservation activities
				result in a net conservation benefit for listed, candidate, or other species,
				the Secretary shall make available to the owner safe harbor or similar
				assurances and protection under—
											(1)section 7(b)(4)
				of the Endangered Species Act of 1973
				(16 U.S.C. 1536(b)(4)); or
											(2)section 10(a)(1)
				of that Act (16 U.S.C. 1539(a)(1)).
											(b)MeasuresIf
				protection under subsection (a) requires the taking of measures that are in
				addition to the measures covered by the applicable restoration plan agreed to
				under the program, the cost of the additional measures, as well as the cost of
				any permit, shall be considered part of the restoration plan for purposes of
				financial assistance under the program.
										1237H.Funding
										(a)In
				generalOf the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out this
				subchapter $1,000,000,000 for each fiscal year.
										(b)Additional
				fundingIn addition to the
				funds made available under subsection (a), there is authorized to be
				appropriated to carry out this subchapter $500,000,000 for each fiscal
				year.
										(c)Use of
				fundsOf amounts made
				available to carry out this section for a fiscal year, the Secretary shall
				use—
											(1)not less than 5
				percent of the funds to enroll forest land in the program eligible under
				section 1237A(b)(4);
											(2)not more than 5
				percent to enroll prime and productive agricultural land eligible under section
				1237A(b)(5);
											(3)not more than 5
				percent to enroll land eligible under section 1237E(c); and
											(4)not less than 8
				percent of the funds to provide technical assistance.
											(d)Acceptance of
				contributionsNotwithstanding any other provision of law, the
				Secretary may accept and use contributions of non-Federal funds to make
				payments under this
				section.
										.
						(b)Conforming
			 amendments
						(1)Chapter 1 of
			 subtitle D of the Food Security Act of 1985 (16 U.S.C. 3830 et seq.) is amended
			 in the chapter heading by inserting , Conservation Reserve, and Easement Benefits
			 Program.
						(2)Section 1238A of
			 the Food Security Act of 1985 (16 U.S.C. 3838a) is amended—
							(A)in subsection
			 (b)(3)—
								(i)by
			 striking subparagraphs (B) and (C) and inserting the following:
									
										(B)Easement
				benefits programLand enrolled in the easement benefits program
				established under subchapter C of chapter 1 shall not be eligible for
				enrollment in the conservation security
				program.
										;
				and
								(ii)by
			 redesignating subparagraph (D) as subparagraph (C); and
								(B)in subsection
			 (e)(2)(B)(ii)(I)(cc), by striking wetlands reserve program and
			 inserting easement benefits program.
							(3)Section 1252(c)
			 of the Food Security Act of 1985 (16 U.S.C. 3851(c)) is amended—
							(A)by striking
			 (c) Funding
			 source.— and all that follows through the
			 Secretary in paragraph (1) and inserting the following:
								
									(c)Funding
				sourceThe Secretary
									;
				and
							(B)by striking
			 paragraph (2).
							CWorking land
			 program
				2201.Working land
			 program
					(a)In
			 generalTitle XII of the Food Security Act of 1985 (16 U.S.C.
			 3801 et seq.) is amended—
						(1)by striking
			 subchapter B of chapter 2 of subtitle D (16 U.S.C. 3838d et seq.);
						(2)by striking
			 section 1240N (16 U.S.C. 3839bb–1); and
						(3)by striking
			 chapter 4 of subtitle D (16 U.S.C. 3839aa) and inserting the following:
							
								4Working land
				program
									1240.Working land
				program
										(a)PurposesThe
				Secretary shall establish a working land program to promote agricultural
				production, forest management, and environmental quality as compatible goals,
				and to optimize environmental benefits, by—
											(1)assisting
				producers in complying with local, State, and national regulatory requirements
				concerning—
												(A)soil, water, and
				air quality;
												(B)wildlife habitat;
				and
												(C)surface and
				ground water conservation;
												(2)avoiding, to the
				maximum extent practicable, the need for resource and regulatory programs by
				assisting producers in protecting soil, water, air, and related natural
				resources and meeting environmental quality criteria established by Federal,
				State, tribal, and local agencies;
											(3)providing
				flexible assistance to producers to install and maintain conservation practices
				that sustain food and fiber production while—
												(A)enhancing soil,
				water, and related natural resources, including grazing land, forestland,
				wetland, and wildlife; and
												(B)improving energy
				efficiency and increasing use of renewable energy;
												(4)assisting
				producers to make beneficial, cost-effective changes to production systems
				(including conservation practices relating to organic production), grazing
				management, fuels management, forest management, nutrient management associated
				with livestock, pest or irrigation management, or other practices on
				agricultural and forested land; and
											(5)consolidating and
				streamlining conservation planning and regulatory compliance processes to
				reduce administrative burdens on producers and the cost of achieving
				environmental goals.
											(b)DefinitionsIn
				this chapter:
											(1)Conservation
				activities
												(A)In
				generalThe term conservation activities means
				conservation systems, practices, or management measures that are designed to
				address a resource concern.
												(B)InclusionsThe
				term conservation activities includes—
													(i)structural
				measures, vegetative measures, and land management measures, including
				agriculture drainage management systems, as determined by the Secretary;
				and
													(ii)planning needed
				to address a resource concern.
													(2)Eligible
				land
												(A)In
				generalThe term eligible land means land on which
				agricultural commodities, livestock, or forest-related products are
				produced.
												(B)InclusionsThe
				term eligible land includes—
													(i)cropland;
													(ii)grassland;
													(iii)rangeland;
													(iv)pasture
				land;
													(v)nonindustrial
				private forest land; and
													(vi)other
				agricultural land (including cropped woodland, marshes, areas devoted to
				aquaculture and associated waters, and agricultural land used or capable of
				being used for the production of livestock) on which resource concerns relating
				to agricultural production could be addressed through a contract under the
				program, as determined by the Secretary.
													(C)ExclusionsThe
				term eligible land does not include any land enrolled in—
													(i)the conservation
				reserve program under subchapter B of chapter 1; or
													(ii)the easement
				benefits program under subchapter C of chapter 1.
													(3)Organic system
				planThe term organic system plan means an organic
				plan approved under the national organic program established under the Organic
				Foods Production Act of 1990 (7 U.S.C. 6501 et seq.).
											(4)PartnerThe
				term partner means any entity that enters into a partnership
				agreement with the Secretary to carry out a program on a regional basis,
				including—
												(A)an agricultural
				or silvicultural producer association or other group of such producers;
												(B)a State or unit
				of local government; or
												(C)an Indian
				tribe.
												(5)Partnership
				agreementThe term partnership agreement means an
				agreement between the Secretary and a partner to carry out a practice under the
				program.
											(6)PaymentThe
				term payment means financial assistance provided for performing
				practices under this chapter, including compensation for—
												(A)incurred costs
				associated with planning, design, materials, equipment, installation, labor,
				management, maintenance, or training; and
												(B)income forgone by
				the producer.
												(7)PracticeThe
				term practice means 1 or more improvements and conservation
				activities that are consistent with the purposes of the program, as determined
				by the Secretary, including—
												(A)improvements to
				eligible land of the producer, including—
													(i)structural
				practices;
													(ii)land management
				practices;
													(iii)vegetative
				practices;
													(iv)forest
				management; and
													(v)other practices
				that the Secretary determines would further the purposes of the program;
				and
													(B)conservation
				activities involving the development of plans appropriate for the eligible land
				of the producer, including—
													(i)comprehensive
				nutrient management planning; and
													(ii)other plans that
				the Secretary determines would further the purposes of the program under this
				part.
													(8)Priority
				resource concernThe term priority resource concern
				means a resource concern that is identified at the State level, in consultation
				with the State technical committee, as a priority for a particular watershed or
				area of the State.
											(9)ProducerThe
				term producer has the meaning given the term in section
				1238.
											(10)ProgramThe
				term program means the working land program established under
				this chapter.
											(11)Resource
				concernThe term resource concern means a specific
				natural resource impairment or problem, as determined by the Secretary,
				that—
												(A)represents a
				significant concern in a State or region; and
												(B)is likely to be
				addressed successfully through the implementation of conservation activities by
				producers on land eligible for enrollment in the program.
												1240A.Establishment and administration
										(a)In
				generalDuring each of the 2013 through 2017 fiscal years, the
				Secretary shall provide payments to producers and partners that enter into
				contracts or partnership agreements with the Secretary under the
				program.
										(b)Evaluation of
				applications
											(1)Evaluation
				criteriaThe Secretary shall develop criteria for evaluating
				applications that will ensure that national, State, and local conservation
				priorities are effectively addressed.
											(2)Prioritization
				of applicationsIn evaluating applications under the program, the
				Secretary shall prioritize applications—
												(A)based on the
				overall level of cost-effectiveness of the project proposed in an application
				to ensure that the conservation practices and approaches proposed are the most
				cost-effective means of achieving the anticipated environmental benefits of the
				project;
												(B)based on how
				effectively and comprehensively the proposed project addresses the designated
				resource concern or resource concerns;
												(C)that best fulfill
				the purpose of the program specified in section 1240(a);
												(D)that improve
				conservation practices or systems in place on the operation at the time the
				contract offer is accepted or that will complete a conservation system;
				and
												(E)that will bring
				significant environmental benefits in improving specific high-priority
				environmental concerns, as designated by the Secretary.
												(3)Grouping of
				applicationsTo the maximum extent practicable, the Secretary
				shall group applications of similar crop or livestock operations for evaluation
				purposes or otherwise evaluate applications relative to other applications for
				similar farming operations.
											(4)Bidding
				downIf the Secretary determines that the environmental values of
				2 or more applications for payments are comparable, the Secretary shall not
				assign a higher priority to an application only because the application would
				present the least cost to the program.
											(c)Practices and
				term
											(1)PracticesA
				contract under the program may apply to the performance of 1 or more
				practices.
											(2)TermA
				contract or partnership agreement under the program shall have a term
				that—
												(A)(i)except as provided in
				clause (ii), at a minimum, is equal to the period beginning on the date on
				which the contract is entered into and ending on the date that is 1 year after
				the date on which all practices under the contract have been implemented;
				and
													(ii)may, for contracts or partnership
				agreements for development of conservation activity plans or for other
				contracts or partnership agreements designated by the Secretary, be less than 1
				year; but
													(B)does not exceed
				10 years.
												(d)Payments
											(1)In
				generalPayments shall be provided to a producer or partner to
				implement 1 or more practices under the program.
											(2)Limitation on
				payment amounts
												(A)In
				generalExcept as provided in paragraph (4), a payment to a
				producer or partner for performing a practice may not exceed, as determined by
				the Secretary—
													(i)75 percent of the
				costs associated with planning, design, materials, equipment, installation,
				labor, management, maintenance, or training;
													(ii)100 percent of
				income foregone by the producer or partner, as determined in accordance with
				paragraph (3); or
													(iii)in the case of
				a practice consisting of elements covered under clauses (i) and (ii)—
														(I)75 percent of the
				costs incurred for those elements covered under clause (i); and
														(II)100 percent of
				income foregone for those elements covered under clause (ii).
														(B)Minimization of
				Federal costThe Secretary—
													(i)shall seek to
				minimize Federal costs in determining cost-share levels; and
													(ii)is not required
				to provide the maximum cost-share amount described in subparagraph (A).
													(3)Special rule
				involving payments for foregone incomeIn determining the amount
				and rate of payments under paragraph (2)(A)(ii), the Secretary may accord great
				significance to a practice that, as determined by the Secretary,
				promotes—
												(A)residue
				management;
												(B)nutrient
				management;
												(C)air quality
				management;
												(D)invasive species
				management;
												(E)pollinator
				habitat;
												(F)animal carcass
				management technology;
												(G)pest management;
				or
												(H)water
				conservation.
												(4)Increased
				payments for certain producers
												(A)In
				generalNotwithstanding paragraph (2), in the case of a producer
				that is a limited resource, socially disadvantaged farmer or rancher, or a
				beginning farmer or rancher, the Secretary shall increase the amount that would
				otherwise be provided to a producer under this subsection—
													(i)to not more than
				90 percent of the costs associated with planning, design, materials, equipment,
				installation, labor, management, maintenance, or training; and
													(ii)to not less than
				25 percent above the otherwise applicable rate.
													(B)Advance
				paymentsNot more than 30 percent of the amount determined under
				subparagraph (A) may be provided in advance for the purpose of purchasing
				materials or contracting.
												(C)Minimization of
				Federal costThe Secretary—
													(i)shall seek to
				minimize Federal costs in determining cost-share levels; and
													(ii)is not required
				to provide the maximum cost-share amount described in subparagraph (A).
													(5)Financial
				assistance from other sourcesExcept as provided in paragraph
				(6), any payments received by a producer or partner from a State or private
				organization, individual, or legal entity for the implementation of 1 or more
				practices on eligible land of the producer shall be in addition to the payments
				provided to the producer or partner under this subsection.
											(6)Other
				paymentsA producer or partner shall not be eligible for payments
				for practices on eligible land under the program if the producer or partner
				receives payments or other benefits for the same practice on the same land
				under another program under this title.
											(e)Modification or
				termination of contracts or partnership agreements
											(1)Voluntary
				modification or terminationThe Secretary may modify or terminate
				a contract or partnership agreement entered into with a producer or partner
				under the program if—
												(A)the producer or
				partner agrees to the modification or termination; and
												(B)the Secretary
				determines that the modification or termination is in the public
				interest.
												(2)Involuntary
				terminationThe Secretary may terminate a contract or partnership
				agreement under the program if the Secretary determines that the producer or
				partner violated the contract or partnership agreement.
											(f)Funding for
				Indian tribes and Alaska native corporationsThe Secretary may
				enter into alternative funding arrangements with Indian tribes and Alaska
				Native Corporations (including affiliated membership organizations) if the
				Secretary determines that—
											(1)the goals and
				objectives of the program will be met by the arrangements; and
											(2)statutory
				limitations regarding contracts with individual producers will not be exceeded
				by any tribal or Native Corporation member.
											1240B.Duties of producers and partners
										(a)In
				generalTo receive payments under the program, a producer or
				partner shall agree—
											(1)to implement a
				program plan (including a comprehensive nutrient management plan, if
				applicable) that describes conservation and environmental purposes to be
				achieved through 1 or more practices that are approved by the Secretary;
											(2)not to conduct
				any practices on the eligible land that would tend to defeat the purposes of
				the program;
											(3)on the violation
				of a term or condition of the contract or partnership agreement at any time
				during which the producer or partner is required to have control of the
				eligible land—
												(A)if the Secretary
				determines that the violation warrants termination of the contract or
				partnership agreement—
													(i)to forfeit all
				rights to receive payments under the contract or partnership agreement;
				and
													(ii)to refund to the
				Secretary all or a portion of the payments received by the producer or partner
				under the contract or partnership agreement, including any interest on the
				payments, as determined by the Secretary; or
													(B)if the Secretary
				determines that the violation does not warrant termination of the contract or
				partnership agreement, to refund to the Secretary, or accept adjustments to,
				the payments provided to the producer or partner, as the Secretary determines
				to be appropriate;
												(4)on the transfer
				of the right and interest of the producer or partner in eligible land subject
				to the contract or partnership agreement, unless the transferee of the right
				and interest agrees with the Secretary to assume all obligations of the
				contract or partnership agreement, to refund all payments received under the
				program, as determined by the Secretary;
											(5)to supply
				information as required by the Secretary to determine compliance with the
				program plan and requirements of the program; and
											(6)to comply with
				such additional provisions as the Secretary determines are necessary to carry
				out the program plan.
											(b)Program
				plan
											(1)In
				generalTo be eligible to receive payments under the program, a
				producer or partner shall submit to the Secretary for approval a plan of
				operations that—
												(A)specifies
				practices covered under the program;
												(B)includes such
				terms and conditions as the Secretary considers necessary to carry out the
				program, including a description of the purposes to be met by the
				implementation of the plan;
												(C)in the case of a
				confined livestock feeding operation, provides for development and
				implementation of a comprehensive nutrient management plan, if applicable;
				and
												(D)in the case of
				forest land, is consistent with the provisions of a forest management plan that
				is approved by the Secretary, which may include—
													(i)a
				forest stewardship plan described in section 5 of the Cooperative Forestry
				Assistance Act of 1978 (16 U.S.C. 2103a);
													(ii)another practice
				plan approved by the State forester; or
													(iii)another plan
				determined appropriate by the Secretary.
													(2)Avoidance of
				duplicationThe Secretary shall—
												(A)consider a plan
				developed in order to acquire a permit under a water or air quality regulatory
				program as the equivalent of a plan of operations under paragraph (1), if the
				plan contains elements equivalent to those elements required by a plan of
				operations; and
												(B)to the maximum
				extent practicable, eliminate duplication of planning activities under the
				program and comparable conservation programs.
												1240C.Duties of the Secretary
										(a)In
				generalTo the extent
				appropriate, the Secretary shall assist a producer or partner in achieving the
				conservation and environmental goals of a program plan by—
											(1)providing
				payments for developing and implementing 1 or more practices, as appropriate;
				and
											(2)providing the
				producer or partner with information and training to aid in the implementation
				of the plan.
											(b)Targeted
				practices
											(1)Agricultural
				water enhancement initiativeOf the funds made available to carry
				out this chapter, the Secretary shall use not less than $60,000,000 to provide
				payments for agricultural water enhancement activity to promote ground and
				surface water conservation and improve water quality on agricultural land,
				including—
												(A)water quality or
				water conservation plan development, including resource condition assessment
				and modeling;
												(B)water
				conservation restoration or enhancement projects, including conversion to the
				production of less water-intensive agricultural commodities or dryland
				farming;
												(C)water quality or
				quantity restoration or enhancement projects;
												(D)irrigation system
				improvement and irrigation efficiency enhancement;
												(E)activities
				designed to mitigate the effects of drought; and
												(F)related
				activities that the Secretary determines will help achieve water quality or
				water conservation benefits on agricultural land.
												(2)Agricultural
				air quality concerns
												(A)Implementation
				assistanceOf the funds made available to carry out this chapter,
				the Secretary shall use not less than $37,500,000 to provide payments under
				this paragraph to producers or partners to implement practices—
													(i)to address air
				quality concerns from agricultural operations; and
													(ii)meet Federal,
				State, and local regulatory requirements.
													(B)Availability
				and useThe funds shall be—
													(i)made available on
				the basis of air quality concerns in a State; and
													(ii)used to provide
				payments to producers that are cost-effective and reflect innovative
				technologies.
													(3)Conservation
				stewardship initiative
												(A)In
				generalThe Secretary may use funds made available to carry out
				this chapter for conservation stewardship initiatives to address resource
				concerns in a comprehensive manner by—
													(i)undertaking
				additional conservation activities; and
													(ii)improving,
				maintaining, and managing existing conservation activities.
													(B)Submission of
				contract or partnership agreement offersTo be eligible to
				participate in the conservation stewardship initiative and receive an
				initiative payment, a producer or partner shall submit to the Secretary for
				approval a contract or partnership agreement offer that—
													(i)demonstrates to
				the satisfaction of the Secretary that the producer or partner, at the time of
				the contract or partnership agreement offer, is meeting the stewardship
				threshold for at least 1 resource concern; and
													(ii)would, at a
				minimum, meet or exceed the stewardship threshold for at least 2 priority
				resource concerns by the end of the contract or partnership agreement
				by—
														(I)installing and
				adopting additional conservation activities; and
														(II)improving,
				maintaining, and managing conservation activities in place at the operation of
				the producer at the time the contract or partnership agreement offer is
				accepted by the Secretary.
														(C)Payment
				amountAn initiative payment to a producer shall be based on the
				conservation performance to be achieved on eligible land in an amount
				determined by the Secretary.
												(4)Competitive
				grants for innovative conservation approaches
												(A)In
				generalThe Secretary may use funds made available to carry out
				this chapter to pay the cost of competitive grants that are intended to
				stimulate innovative approaches to leveraging the Federal investment in
				environmental enhancement and protection, in conjunction with agricultural
				production or forest resource management, through the program.
												(B)UseThe
				Secretary may provide grants under this paragraph to governmental and
				nongovernmental organizations, individuals, and legal entities, on a
				competitive basis, to carry out projects that—
													(i)involve producers
				or partners who are eligible for payments or technical assistance under the
				program;
													(ii)leverage Federal
				funds made available to carry out the program with matching funds provided by
				State and local governments and private organizations to promote environmental
				enhancement and protection in conjunction with agricultural production;
													(iii)ensure
				efficient and effective transfer of innovative technologies and approaches
				demonstrated through projects that receive funding under this paragraph, such
				as market systems for pollution reduction and practices for the storage of
				carbon in soil; and
													(iv)provide
				environmental and resource conservation benefits through increased
				participation by producers of specialty crops.
													(5)Organic
				production conservation initiatives
												(A)In
				generalThe Secretary may provide payments under this paragraph
				for conservation practices, on some or all of the operations of a producer or
				partner, relating to—
													(i)organic
				production; and
													(ii)the transition
				to organic production.
													(B)Eligibility
				requirementsAs a condition for receiving payments under this
				paragraph, a producer or partner shall agree—
													(i)to develop and
				carry out an organic system plan in furtherance of transitioning to organic
				production; or
													(ii)to develop and
				implement conservation practices for certified organic production that are
				consistent with an organic system plan and the purposes of the program.
													(C)Payment
				limitations
													(i)In
				generalSubject to clause (ii), payments under this paragraph to
				a person or legal entity, directly or indirectly, may not exceed, in the
				aggregate, $20,000 per year or $80,000 in payments made pursuant to contracts
				or partnership agreements entered into during the period of fiscal years 2013
				through 2017.
													(ii)Technical
				assistance excludedIn applying clause (i), the Secretary shall
				not take into account payments received for technical assistance.
													(D)Exclusion of
				certain organic certification costsPayments may not be made
				under this paragraph to cover the costs associated with organic certification
				that are eligible for cost-share payments under section 10606 of the Farm
				Security and Rural Investment Act of 2002 (7 U.S.C. 6523).
												(E)Termination of
				contracts or partnership agreementsThe Secretary may cancel or
				otherwise nullify a contract or partnership agreement to provide payments under
				this paragraph if the Secretary determines that the producer—
													(i)is not pursuing
				organic certification; or
													(ii)is not in
				compliance with the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et
				seq.).
													(6)Water
				conservation or irrigation efficiency initiative
												(A)In
				generalThe Secretary may provide payments under this paragraph
				to a producer or partner for a water conservation or irrigation
				practice.
												(B)PriorityIn
				providing payments to a producer or partner for a water conservation or
				irrigation practice, the Secretary shall give priority to applications in
				which—
													(i)consistent with
				the law of the State in which the eligible land of the producer or partner is
				located, there is a reduction in water use in the operation of the producer or
				partner; or
													(ii)the producer or
				partner agrees not to use any associated water savings to bring new land, other
				than incidental land needed for efficient operations, under irrigated
				production, unless the producer or partner is participating in a watershed-wide
				project that will effectively conserve water, as determined by the
				Secretary.
													(7)Wildlife
				habitat initiative
												(A)In
				generalOf the funds made available to carry out this chapter,
				the Secretary, in consultation with the State technical committees established
				under section 1261, shall make available to producers and owners of eligible
				land not less than $85,000,000 to provide payments for the development of
				wildlife habitat, including—
													(i)upland wildlife
				habitat;
													(ii)wetland wildlife
				habitat;
													(iii)habitat for
				threatened or endangered species;
													(iv)fish
				habitat;
													(v)aquatic wildlife
				habitat associated with riparian or submerged land, even if the land is subject
				to title being held by the State when submerged if consistent with State law;
				and
													(vi)other types of
				wildlife habitat approved by the Secretary, including habitat developed on
				pivot corners and irregular areas.
													(B)Priority for
				certain conservation initiativesIn carrying out this paragraph,
				the Secretary may give priority to projects that would address issues raised by
				State, regional, and national conservation initiatives.
												1240D.Funding
										(a)In
				generalOf the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out this chapter
				$2,250,000,000 for each fiscal year.
										(b)Payment
				limitations
											(1)In
				generalSubject to paragraph
				(2), a person or legal entity may not receive, directly or indirectly, practice
				payments or incentive payments under this chapter that, in the aggregate,
				exceed $300,000 for all contracts or partnership agreements entered into under
				this chapter by the person or legal entity during the period of fiscal years
				2013 through 2017 (excluding funding arrangements with federally recognized
				Native American Indian tribes or Alaska Native Corporations under section
				1240A(f)), regardless of the number of contracts or partnership agreements
				entered into under this chapter by the person or entity.
											(2)Waiver
				authorityIn the case of contracts or partnership agreements
				under this chapter for projects of special environmental significance
				(including projects involving methane digesters), as determined by the
				Secretary, the Secretary may—
												(A)waive the
				limitation otherwise applicable under paragraph (1); and
												(B)raise the
				limitation to not more than $450,000 for all contracts or partnership
				agreements entered into during the period of fiscal years 2013 through
				2017.
												.
						(b)Conforming
			 amendments
						(1)Section 344(f)(8)
			 of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1344(f)(8)) is amended by
			 striking environmental quality incentives program and inserting
			 working land program.
						(2)Section 377 of
			 the Agricultural Adjustment Act of 1938 (7 U.S.C. 1377) is amended by striking
			 environmental quality incentives program and inserting
			 working land program.
						(3)Section 101(1) of
			 the Department of Agriculture and Farm Credit Administration Appropriation Act,
			 1959 (7 U.S.C. 1831a(1)) is amended by striking environmental quality
			 incentives program and inserting working land
			 program.
						(4)Section
			 1271(c)(3)(C) of the Forest Stewardship Act of 1990 (16 U.S.C. 2106a(c)(3)(C))
			 is amended by striking environmental quality incentives program
			 and inserting working land program.
						(5)Section 202(c) of
			 the Colorado River Basin Salinity Control Act (43 U.S.C. 1592(c)) is amended by
			 striking environmental quality incentives program and inserting
			 working land program.
						(6)Section
			 1211(a)(3)(A) of the Food Security Act of 1985 (16 U.S.C. 3811(a)(3)(A)) is
			 amended by striking environmental quality incentives program and
			 inserting working land program.
						(7)Section
			 1221(b)(3)(A) of the Food Security Act of 1985 (16 U.S.C. 3821(b)(3)(A)) is
			 amended by striking environmental quality incentives program and
			 inserting working land program.
						DOther
			 conservation programs
				2301.Other
			 conservation programs of the Food Security Act of 1985
					(a)Conservation of
			 private grazing landSection
			 1240M(e) of the Food Security Act of 1985 (16 U.S.C. 3839bb(e)) is amended by
			 striking 2012 and inserting 2017.
					(b)Grassroots
			 source water protection programSection 1240O(b) of the Food Security Act
			 of 1985 (16 U.S.C. 3839bb–2(b)) is amended by striking 2012 and
			 inserting 2017.
					(c)Great Lakes
			 basin program for soil erosion and sediment controlSection 1240P(d) of the Food Security Act
			 of 1985 (16 U.S.C. 3839bb–3(d)) is amended by striking 2012 and
			 inserting 2017.
					(d)Chesapeake Bay
			 watershed programSection
			 1240Q of the Food Security Act of 1985 (16 U.S.C. 3839bb–4) is amended by
			 striking subsection (h) and inserting the following:
						
							(h)FundingThere is authorized to be appropriated to
				carry out this section $50,000,000 for each of fiscal years 2012 through
				2017.
							.
					(e)Voluntary public
			 access and habitat incentive programSection 1240R(f) of the Food Security Act
			 of 1985 (16 U.S.C. 3839bb–5(f)) is amended by striking 2012 and
			 inserting 2017.
					2302.Funding of
			 conservation programs under Food Security Act of 1985
					(a)In
			 generalSection 1241(a) of
			 the Food Security Act of 1985 (16 U.S.C. 3841(a)) is amended in the matter
			 preceding paragraph (1) by striking 2012 and inserting
			 2017.
					(b)Conservation
			 reserve programSection
			 1241(a)(1) of the Food Security Act of 1985 (16 U.S.C. 3841(a)(1)) is amended
			 by striking 2012 each place it appears and inserting
			 2017.
					(c)RepealsSection
			 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (3)—
								(i)by striking
			 (A); and
								(ii)by striking
			 subparagraph (B);
								(B)by striking
			 paragraphs (2), (4), (5), (6), and (7); and
							(C)by redesignating
			 paragraph (3) as paragraph (2);
							(2)in subsection
			 (b), in the matter preceding paragraph (1), by striking paragraphs (1)
			 through (7) of; and
						(3)in subsection
			 (h)—
							(A)in paragraph (1),
			 by striking wetlands reserve program and inserting
			 easement benefits program;
							(B)in paragraph (4),
			 by striking environmental quality incentives program for land determined
			 to have special environmental significance pursuant to section 1240G(b)
			 and inserting working land program for land determined to have special
			 environmental significance;
							(C)by striking
			 paragraphs (2), (3), and (5); and
							(D)by redesignating
			 paragraphs (4) and (6) as paragraphs (2) and (3), respectively.
							(d)Regional
			 equitySection 1241 of the Food Security Act of 1985 (16 U.S.C.
			 3841) is amended—
						(1)by striking
			 subsection (d); and
						(2)by redesignating
			 subsections (e) through (h) as subsections (d) through (g),
			 respectively.
						(e)Assistance to
			 certain farmers or ranchers for conservation accessSubsection (f) of section 1241 of the Food
			 Security Act of 1985 (16 U.S.C. 3841) (as redesignated by subsection (d)(2)) is
			 amended—
						(1)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking made available
			 for and all that follows through shall use and inserting
			 and acres made available for each of fiscal years 2012 through 2017 to
			 carry out the working land program, the Secretary shall use; and
						(2)in paragraph (3),
			 by striking conservation stewardship program and inserting
			 working land program.
						2303.Cooperative
			 conservation partnership initiative
					(a)Initiative
			 programsSection 1243(c) of the Food Security Act of 1985 (16
			 U.S.C. 3843(c)) is amended by striking paragraph (2) and inserting the
			 following:
						
							(2)Limitation and
				coordination with the conservation reserve program
								(A)In
				generalThe Initiative shall not include the conservation reserve
				program.
								(B)CoordinationThe
				Secretary shall coordinate implementation of the cooperative conservation
				partnership initiative and those portions of the conservation reserve program
				eligible for continuous
				enrollment.
								.
					(b)ApplicationsSection
			 1243(f)(2) of the Food Security Act of 1985 (16 U.S.C. 3843(f)(2)) is
			 amended—
						(1)in subparagraph
			 (A), by inserting , and may consider applications that have identified
			 producers for participation in the project before the semicolon at the
			 end;
						(2)in subparagraph
			 (D), by striking or at the end;
						(3)by redesignating
			 subparagraph (E) as subparagraph (F); and
						(4)by inserting
			 after subparagraph (D) the following:
							
								(E)will benefit
				economic development of rural communities, including as integrated into local
				economic development plans;
				or
								.
						(c)Relationship to
			 covered programsSection 1243(g) of the Food Security Act of 1985
			 (16 U.S.C. 3843(g)) is amended by adding at the end the following:
						
							(3)Adjustment of
				programs by eligible partnersThe Secretary shall allow eligible
				partners to adjust conservation programs during the implementation phase if the
				adjustments—
								(A)achieve purposes
				consistent with the purposes of this section; and
								(B)are approved by
				the Secretary prior to the adjustments being
				implemented.
								.
					(d)FundingSection 1243(i) of the Food Security Act of
			 1985 (16 U.S.C. 3843(i)) is amended—
						(1)by striking paragraph (1) and inserting the
			 following:
							
								(1)ReservationOf
				the funds and acres made available for each fiscal year to implement the
				programs described in subsection (c)(1), to ensure an adequate source of funds
				and acres for the Initiative, the Secretary shall reserve—
									(A)for fiscal year
				2013, 10 percent of the funds and acres;
									(B)for fiscal year
				2014, 12.5 percent of the funds and acres; and
									(C)for fiscal year
				2015 and each fiscal year thereafter, 15 percent of the funds and
				acres.
									;
				and
						(2)in paragraph
			 (4)—
							(A)by striking
			 Overhead and inserting the following:
								
									(A)In
				generalOverhead
									;
				and
							(B)by adding at the
			 end the following:
								
									(B)Technical
				assistanceThe use of funds for technical assistance to achieve
				conservation goals—
										(i)is not subject to
				subparagraph (A); and
										(ii)is subject to
				review by the
				Secretary.
										.
							2304.Administrative
			 requirements for conservation programsSection 1244 of the Food Security Act of
			 1985 (16 U.S.C. 3844) is amended—
					(1)in subsection
			 (c)—
						(A)in paragraph
			 (1)(C), by striking wetlands reserve program and inserting
			 easement benefits program; and
						(B)in paragraph (2),
			 by striking environmental quality incentives program and
			 inserting working land program; and
						(2)by striking subsection (i) and inserting
			 the following:
						
							(i)Conservation
				application process
								(1)Initial
				application
									(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall establish a single, simplified application for
				eligible entities to use in initially requesting assistance under any
				conservation program administered by the Secretary (referred to in this
				subsection as the initial application).
									(B)RequirementsTo
				the maximum extent practicable, the Secretary shall ensure that—
										(i)a
				conservation program applicant is not required to provide information that is
				duplicative of information or resources already available to the Secretary for
				that applicant and the specific operation of the applicant; and
										(ii)the initial
				application process is streamlined to minimize complexity and
				redundancy.
										(2)Review of
				application process
									(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall review the application process for each
				conservation program administered by the Secretary, including the forms and
				processes used to receive assistance requests from eligible program
				participants.
									(B)RequirementsIn
				carrying out the review, the Secretary shall determine what information the
				participant is required to submit during the application process,
				including—
										(i)identification
				information for the applicant;
										(ii)identification
				and location information for the land parcel or tract of concern;
										(iii)a general
				statement of the need or resource concern of the applicant for the land parcel
				or tract; and
										(iv)the minimum
				amount of other information the Secretary considers to be essential for the
				applicant to provide personally.
										(3)Revision and
				streamline
									(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall carry out a revision of the application forms
				and processes for each conservation program administered by the Secretary to
				enable use of information technology to incorporate appropriate data and
				information concerning the conservation needs and solutions appropriate for the
				land area identified by the applicant.
									(B)GoalThe
				goal of the revision shall be to streamline the application process to minimize
				the burden placed on applicants.
									(4)Conservation
				program application
									(A)In
				generalOnce the needs of an applicant have been adequately
				assessed by the Secretary, or a third party provider under section 1242, based
				on the initial application, in order to determine the 1 or more programs under
				this title that best match the needs of the applicant, with the approval of the
				applicant, the Secretary may convert the initial application into the specific
				application for assistance for the relevant conservation program.
									(B)Secretarial
				burdenTo the maximum extent practicable, the Secretary
				shall—
										(i)complete the
				specific application for conservation program assistance for each applicant;
				and
										(ii)request only
				that specific further information from the applicant that is not already
				available to the Secretary.
										(5)Implementation
				and notificationNot later than 1 year after the date of
				enactment of this subsection, the Secretary shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate written notification that the Secretary
				has fulfilled the requirements of this
				subsection.
								.
					2305.Repeal of
			 healthy forests reserve programTitle V of the Healthy Forests Restoration
			 Act of 2003 (16 U.S.C. 6571 et seq.) is repealed.
				IIINutrition
			ASupplemental
			 nutrition assistance program
				3001.Categorical
			 eligibility limitationsSection 5 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2014) is amended—
					(1)by striking the
			 section heading and all that follows through (a) Participation
			 and inserting the following:
						
							5.Eligible
				households
								(a)Requirements
									(1)In
				generalParticipation
									;
				
					(2)in subsection
			 (a)—
						(A)by striking the
			 second sentence and inserting the following:
							
								(2)Recipients of
				other Federal benefitsExcept as provided in section 3(n)(4) and
				subsections (b), (d)(2), and (g) of section 6, a household shall be eligible to
				participate in the supplemental nutrition assistance program if each member of
				the household receives—
									(A)cash assistance
				in the form of ongoing basic needs benefit payments for financially needy
				families under the program of block grants to States for temporary assistance
				for needy families established under part A of title IV of the Social Security
				Act (42 U.S.C. 601 et seq.);
									(B)cash assistance
				under the supplemental security income program established under title XVI of
				that Act (42 U.S.C. 1381 et seq.); or
									(C)aid to the aged,
				blind, or disabled under title I, X, XIV, or XVI of that Act (42 U.S.C. 301 et
				seq.).
									;
				
						(B)in the third
			 sentence, by striking Except for sections 6, 16(e)(1), and section
			 3(n)(4), households and inserting the following:
							
								(3)General
				assistanceExcept as provided in sections 3(n)(4), 6, and
				16(e)(1), a household
								;
				and
						(C)in the fourth
			 sentence, by striking Assistance and inserting the
			 following:
							
								(4)ApplicationsAssistance
								;
				and
						(3)in subsection
			 (j)—
						(A)by inserting
			 cash assistance in the form of before supplemental
			 security income benefits; and
						(B)by striking
			 or who receives benefits and inserting or who receives
			 cash assistance.
						3002.Repeal of
			 funding for employment and training programs
					(a)In
			 generalSection 6(d)(4) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2015(d)(4)) is amended—
						(1)by striking
			 (A) In
			 general.—; and all that follows through the
			 following components in the matter preceding clause (i) in subparagraph
			 (B) and inserting the following:
							
								(A)Definition of
				employment and training programIn this Act, the term
				employment and training program means a Federal, State, or private
				program not administered by the Secretary or funded through the Food and
				Nutrition Service that contains 1 or more of the following
				components
								;
						(2)by striking
			 clause (viii) in subparagraph (A) (as designated in paragraph (1)) and
			 inserting the following:
							
								(viii)As approved by
				the State, other employment, educational and training programs, projects, and
				experiments, such as a supported work program, aimed at accomplishing the
				purpose of the employment and training
				program.
								;
						(3)in subparagraph
			 (E), by striking subparagraph (D) and inserting
			 subparagraph (C);
						(4)by striking
			 subparagraphs (H) through (K); and
						(5)by redesignating
			 subparagraphs (C) through (G) and (L) and (M) as subparagraphs (B) through (F)
			 and (G) and (H), respectively.
						(b)Repeal of
			 fundingSection 16 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2025) is amended by striking subsection (h).
					(c)Conforming
			 amendments
						(1)Section 5(d) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2014(d)) is amended—
							(A)by striking
			 paragraph (14); and
							(B)by redesignating
			 paragraphs (15) through (19) as paragraphs (14) through (18),
			 respectively.
							(2)Section
			 17(b)(1)(B)(iv)(III) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2026(b)(1)(B)(iv)(III)) is amended—
							(A)in item (dd), by
			 striking , (4)(F)(i) or (4)(K) and inserting or
			 (4)(E); and
							(B)in item (hh), by
			 striking (g), (h)(2), or (h)(3) of section 16 and inserting
			 or (g) of section 16.
							3003.Repeal of
			 incentive payments to States with low SNAP benefit allocation error
			 rates
					(a)In
			 generalSection 16 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2025) is amended by striking
			 subsection (d).
					(b)Conforming
			 amendmentsSection 16 of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2025) is amended—
						(1)in subsection
			 (c), by striking , or performance under the performance measures under
			 subsection (d) each place it appears in paragraphs (4) and (5);
			 and
						(2)in subsection
			 (i)(1), by striking as defined in subsection (d)(1)) and
			 inserting as defined in guidance issued by the Secretary.
						3004.Quality
			 control
					(a)In
			 generalSection 16(c) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2025(c)) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (D)(i)(II), by inserting except as provided in clause (iii),
			 before require; and
							(B)by adding at the
			 end the following:
								
									(H)States in
				liability status for a third consecutive fiscal year
										(i)In
				generalIf a liability amount has been established for a State
				agency under subparagraph (C) for 3 or more consecutive fiscal years, the
				Secretary shall require the State to pay the entire liability amount for those
				fiscal years.
										(ii)Alternatives
				to full payment not availableSubparagraph (D) shall not apply to
				a State agency described in clause (i).
										;
				and
							(2)by redesignating
			 paragraph (9) as paragraph (10); and
						(3)by inserting
			 after paragraph (8) the following:
							
								(9)Penalty for
				negative error rate
									(A)DefinitionsIn
				this paragraph:
										(i)Affected State
				agencyThe term affected State agency means a State
				agency that maintains, for 2 or more consecutive fiscal years, a negative error
				rate that is more than 50 percent higher than the national average negative
				error rate, as determined by the Secretary.
										(ii)Average
				negative error rateThe term average negative error
				rate means the product obtained by multiplying—
											(I)the negative
				error rate of a State agency; and
											(II)the proportion
				of the total negative caseload of that State agency for the fiscal year, as
				calculated under the quality control sample at the time of the notifications
				issued under subparagraph (C), as determined by the Secretary.
											(iii)Negative
				error rate
											(I)In
				generalThe term negative error rate means, for a
				State agency, the proportion that—
												(aa)the total number
				of actions erroneously taken by the State agency to deny applications or
				suspend or terminate benefits of a household participating in the supplemental
				nutrition assistance program established under this Act, as determined by the
				Secretary, in that fiscal year; bears to
												(bb)the total number
				of actions taken by the State agency to deny applications or suspend or
				terminate benefits of households participating in the supplemental nutrition
				assistance program established under this Act in that fiscal year.
												(II)ExclusionsThe
				term negative error rate does not include—
												(aa)an
				error resulting from the application of regulations promulgated under this Act
				during the period—
													(AA)beginning on the
				date of enactment of this clause; and
													(BB)ending on date
				that is 121 days after the date on which the regulation is implemented;
				and
													(bb)an
				error resulting from—
													(AA)the use by a
				State agency of correctly processed information concerning households or
				individuals received under a Federal program; or
													(BB)an action that
				is based on policy information that is approved or disseminated, in writing, by
				the Secretary or a designee of the Secretary.
													(B)Penalty
				amountFor fiscal year 2012 and each subsequent fiscal year, the
				amount of the penalty for an affected State agency shall be equal to 5 percent
				of the amount otherwise payable under subsection (a).
									(C)Information
				reporting by States
										(i)In
				generalFor each fiscal year, each State agency shall
				expeditiously submit to the Secretary data concerning the operations of the
				State agency sufficient for the Secretary to establish the negative error rate
				and penalty amount of the State agency.
										(ii)Relevant
				informationThe Secretary may require a State agency to report
				any factors necessary to determine the negative error rate of the State
				agency.
										(iii)Information
				not reportedIf a State agency fails to report information
				required by the Secretary, the Secretary may use any information, as the
				Secretary considers appropriate, to establish the negative error rate of the
				State agency for the applicable year.
										(iv)National
				average error rateIf a State agency fails to report information
				required by the Secretary, the Secretary may use the national average negative
				error rate to establish the negative error rate for the State agency.
										(D)Announcement of
				error rates
										(i)Case
				reviewNot later than May 31 of each fiscal year, the case review
				and all arbitration of State-Federal differences on negative error rates for
				the previous fiscal year shall be completed.
										(ii)Determination
				and announcementNot later than June 30 of each fiscal year, the
				Secretary shall, for the previous fiscal year—
											(I)determine—
												(aa)final negative
				error rates;
												(bb)the national
				average negative error rate; and
												(cc)penalty
				amounts;
												(II)notify affected
				State agencies of the penalty amounts;
											(III)provide a copy
				of the notification under subclause (II) to the chief executive officer and the
				legislature of the affected State; and
											(IV)establish a
				claim against the State agency for the monetary penalty amount assessed against
				the State agency.
											(E)Review
										(i)In
				generalFor any fiscal year, if the Secretary imposes a penalty
				amount against a State agency under subparagraph (D)(ii), the following
				determinations of the Secretary shall be subject to administrative and judicial
				review:
											(I)The final
				negative error rate of the State agency.
											(II)A determination
				of the Secretary that the negative error rate of the State agency exceeds 50
				percent of the national average negative error rate.
											(III)The monetary
				penalty amount assessed against the State agency.
											(ii)Determination
				not reviewableThe national average negative error rate under
				this paragraph shall not be subject to administrative or judicial
				review.
										(F)Payment of
				penalty amount
										(i)In
				generalOn completion of administrative and judicial review under
				subparagraph (E), an affected State agency shall pay to the Secretary the
				penalty amount designated under subparagraph (D)(ii), subject to the findings
				of the administrative or judicial review, not later than September 30 of the
				fiscal year for which the claim has been issued to the State agency.
										(ii)Alternative
				method of collection
											(I)In
				generalIf a State agency fails to make a payment under clause
				(i) by September 30 of the fiscal year for which the claim has been issued to
				the State agency, the Secretary may reduce any amount due to the State agency
				under any other provision of this Act by the amount of the monetary penalty
				established under subparagraph (D)(ii).
											(II)Accrual of
				interestInterest on the amount owed shall not accrue until after
				September 30 of the applicable fiscal
				year.
											.
						BExtensions
				3101.Supplemental
			 nutrition assistance program
					(a)Food
			 distribution program on Indian reservationsSection 4(b)(6)(F) of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2013(b)(6)(F)) is amended by striking
			 2012 and inserting 2017.
					(b)Projects To
			 evaluate health and nutrition promotion in the supplemental nutrition
			 assistance programSection
			 17(k)(5)(A) of the Food and Nutrition Act of 2008 (7 U.S.C. 2026(k)(5)(A)) is
			 amended by striking 2012 and inserting
			 2017.
					(c)Authorization of
			 appropriationsSection
			 18(a)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(a)(1)) is amended
			 in the first sentence by striking 2012 and inserting
			 2017.
					(d)Healthy urban
			 food enterprise development centerSection 25(h)(9) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2034(h)(9)) is amended—
						(1)in subparagraph (A), by striking
			 2011 and inserting 2017; and
						(2)in subparagraph (B), by striking
			 fiscal year 2012 and inserting each of fiscal years 2012
			 through 2017.
						(e)Emergency food
			 assistance
						(1)Purchase of
			 commoditiesSection 27(a) of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2036(a)) is amended in paragraphs (1) and (2)(C) by striking
			 2012 each place it appears and inserting
			 2017.
						(2)Emergency food
			 program infrastructure grantsSection 209(d) of the Emergency Food
			 Assistance Act of 1983 (7 U.S.C. 7511a(d)) is amended by striking
			 2012 and inserting 2017.
						(f)Technical and
			 conforming amendments
						(1)Section 3 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—
							(A)in subsection
			 (g), by striking coupon, and inserting
			 coupon;
							(B)in subsection
			 (k)(7), by striking or are and inserting
			 and;
							(C)by striking
			 subsection (l);
							(D)by redesignating
			 subsections (m) through (t) as subsections (l) through (s), respectively;
			 and
							(E)by inserting
			 after subsection (s) (as so redesignated) the following:
								
									(t)Supplemental
				nutritional assistance program means the program operated pursuant to
				this
				Act.
									.
							(2)Section 4(a) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2013(a)) is amended in the last
			 sentence by striking benefits and inserting
			 Benefits.
						(3)Section 5 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
							(A)in the last
			 sentence of subsection (i)(2)(D), by striking section 13(b)(2)
			 and inserting section 13(b); and
							(B)in subsection
			 (k)(4)(A), by striking paragraph (2)(H) and inserting
			 paragraph (2)(G).
							(4)Section 7(h) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)) is amended by
			 redesignating the second paragraph (12) (relating to interchange fees) as
			 paragraph (13).
						(5)Section 9(a) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2018(a)) is amended by indenting
			 paragraph (3) appropriately.
						(6)Section 12 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2021) is amended—
							(A)in subsection
			 (b)(3)(C), by striking civil money penalties and inserting
			 civil penalties; and
							(B)in subsection
			 (g)(1), by striking (7 U.S.C. 1786) and inserting (42
			 U.S.C. 1786).
							(7)Section 15(b)(1)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2024(b)(1)) is amended in the
			 first sentence by striking an benefit and inserting a
			 benefit.
						(8)Section 16(a) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2025(a)) is amended in the proviso
			 following paragraph (8) by striking as amended..
						(9)Section 18(e) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2027(e)) is amended in the first
			 sentence by striking sections 7(f) and inserting section
			 7(f).
						(10)Section
			 22(b)(10)(B)(i) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2031(b)(10)(B)(i)) is amended in the last sentence by striking Food
			 benefits and inserting Benefits.
						(11)Section
			 26(f)(3)(C) of the Food and Nutrition Act of 2008 (7 U.S.C. 2035(f)(3)(C)) is
			 amended by striking subsection and inserting
			 subsections.
						(12)Section 27(a)(1)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)(1)) is amended by
			 striking (Public Law 98–8; 7 U.S.C. 612c note) and inserting
			 (7 U.S.C. 7515).
						(13)Section 509 of
			 the Older Americans Act of 1965 (42 U.S.C. 3056g) is amended in the section
			 heading by striking food
			 stamp programs and inserting supplemental nutrition assistance
			 programs.
						(14)Section
			 4115(c)(2)(H) of the Food, Conservation, and Energy Act of 2008 (Public Law
			 110–246; 122 Stat. 1871) is amended by striking 531 and
			 inserting 454.
						3102.Commodity
			 distribution programs
					(a)Commodity
			 distribution programSection
			 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c
			 note; Public Law 93–86) is amended in the first sentence by striking
			 2012 and inserting 2017.
					(b)Commodity
			 supplemental food programSection 5 of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is
			 amended—
						(1)in
			 paragraphs (1) and (2)(B) of subsection (a), by striking 2012
			 each place it appears and inserting 2017; and
						(2)in the first
			 sentence of subsection (d)(2), by striking 2012 and inserting
			 2017.
						(c)Distribution of
			 surplus commodities to special nutrition projectsSection 1114(a)(2)(A) of the Agriculture
			 and Food Act of 1981 (7 U.S.C. 1431e(2)(A)) is amended in the first sentence by
			 striking 2012 and inserting 2017.
					(d)Technical and
			 conforming amendments
						(1)Section 3 of the
			 Commodity Distribution Reform Act and WIC Amendments of 1987 (7 U.S.C. 612c
			 note; Public Law 100–237) is amended—
							(A)in subsection
			 (a)—
								(i)in
			 paragraph (2), by striking subparagraph (B) and inserting the following:
									
										(B)the supplemental
				nutrition assistance program established under the Food and Nutrition Act of
				2008 (7 U.S.C. 2011 et seq.);
										;
				and
								(ii)in
			 paragraph (3)(D), by striking the Committee on Education and
			 Labor and inserting the Committee on Education and the
			 Workforce;
								(B)in subsection
			 (b)(1)(A)(ii), by striking section 32 of the Agricultural Adjustment Act
			 (7 U.S.C. 601 et seq.) and inserting section 32 of the Act of
			 August 24, 1935 (7 U.S.C. 612c);
							(C)in subsection
			 (e)(1)(D)(iii), by striking subclause (II) and inserting the following:
								
									(II)the supplemental
				nutrition assistance program established under the Food and Nutrition Act of
				2008 (7 U.S.C. 2011 et seq.);
									;
				and
							(D)in subsection
			 (k), by striking the Committee on Education and Labor and
			 inserting the Committee on Education and the Workforce.
							3103.Miscellaneous
					(a)Purchase of
			 fresh fruits and vegetables for distribution to schools and service
			 institutionsSection 10603(b)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4(b)) is
			 amended by striking 2012 and inserting
			 2017.
					(b)Seniors farmers'
			 market nutrition programSection 4402(a) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3007(a)) is amended by striking by
			 striking 2012 and inserting 2017.
					(c)Nutrition
			 information and awareness programSection 4403(f) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3171 note; Public Law 107–171) is
			 amended by striking 2012 and inserting
			 2017.
					(d)Hunger-Free
			 communitiesSection 4405(e)
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517(e)) is amended
			 by striking 2012 and inserting 2017.
					IVEnergy from Rural
			 America
			4001.DefinitionsSection 9001 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8101) is amended—
				(1)in paragraph
			 (3)—
					(A)in subparagraph
			 (B)(iii), by inserting post-recycled municipal solid waste, sewage
			 waste, before and yard waste; and
					(B)by adding at the
			 end the following:
						
							(C)ExclusionThe
				term advanced biofuel does not include any fuel for which—
								(i)more than 4
				percent of the fuel (determined by weight) is any combination of water and
				sediment; or
								(ii)the ash content
				of the fuel is more than 1 percent (determined by
				weight).
								;
					(2)in paragraph
			 (6)—
					(A)in subparagraph
			 (D), by striking the period at the end and inserting ;
			 and;
					(B)by redesignating
			 subparagraphs (A) through (D) as clauses (i) through (iv), respectively, and
			 indenting appropriately;
					(C)by striking
			 a facility that converts and inserting the following: “a
			 facility that—
						
							(A)converts
							;
				and
					(D)by adding at the
			 end the following:
						
							(B)in the case of a
				facility in existence as of the date of enactment of the
				Rural Economic Farm and Ranch Sustainability
				and Hunger Act of 2011 that uses less than 90 percent biomass for
				conversion, agrees to increase the use by the facility of biomass for
				conversion purposes by a percentage increase, as determined by the Secretary
				but not less than a substantial increase above the 5-year baseline for the
				facility.
							.
					(3)by redesignating
			 paragraphs (9) through (13) and (14) as paragraphs (10) through (14) and (17),
			 respectively;
				(4)by inserting
			 after paragraph (8) the following:
					
						(9)Eligible rural
				communityThe term eligible rural community means a
				community located in a rural area.
						;
				
				(5)in subparagraph
			 (B)(ii) of paragraph (13) (as redesignated by paragraph (2)) —
					(A)in subclause
			 (III), by striking and at the end;
					(B)in subclause
			 (IV), by striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(V)post-recycled
				municipal solid waste; and
							(VI)sewage.
							;
				and
					(6)by inserting
			 after paragraph (14) (as so redesignated) the following:
					
						(15)Rural
				areaThe term rural area has the meaning given the
				term in section 343(a)(13)(A) of the Consolidated Farm and Rural Development
				Act (7 U.S.C. 1991(a)(13)(A)).
						(16)Rural school
				districtThe term rural school district means a
				school district that serves 1 or more schools located in a rural
				area.
						.
				4002.Biobased
			 markets program
				(a)In
			 generalSection 9002 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is
			 amended—
					(1)in subsection
			 (a)(4)—
						(A)in subparagraph
			 (B)—
							(i)in
			 the matter preceding clause (i), by inserting and to improve fiscal
			 transparency in Federal procurement after subparagraph
			 (A); and
							(ii)in
			 clause (i)—
								(I)in the matter
			 preceding subclause (I), by striking , to the maximum extent
			 practicable,; and
								(II)in subclause
			 (V), by striking and at the end;
								(iii)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
							(iv)by
			 adding at the end the following:
								
									(iii)information
				required to be submitted under clauses (i) and (ii) shall be made publicly
				available on a website by the Office of Federal Procurement Policy not later
				than 30 days after submission of the information to the Office of Federal
				Procurement
				Policy.
									;
							(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking , in consultation with the Administrator,;
						(B)in paragraph
			 (2)—
							(i)by
			 striking (2) Eligibility
			 criteria.— and all that follows through (B)
			 Requirements.—Criteria issued under subparagraph
			 (A) and inserting the following:
								
									(2)RequirementsLabels
				issued under paragraph (1)
									;
				and
							(ii)by
			 redesignating clauses (i) through (iii) as subparagraphs (A) through (C),
			 respectively, and indenting appropriately; and
							(C)in paragraph (3),
			 by striking criteria issued pursuant to and inserting
			 requirements described in;
						(3)by striking
			 subsection (c) and inserting the following:
						
							(c)Promotion
								(1)In
				generalThe Secretary shall make competitive grants to eligible
				entities to provide information to organizations that have large procurement
				needs or vehicle fleets, or that produce products with which biobased products
				or biofuels can be integrated (as determined by the Secretary), about the
				benefits of biobased products or biofuels.
								(2)Eligible
				entitiesTo be eligible to receive a grant under paragraph (1),
				an entity shall—
									(A)be a nonprofit
				organization or institution of higher education;
									(B)have demonstrated
				a knowledge of biobased product or biofuel production, use, or distribution;
				and
									(C)have demonstrated
				the ability to conduct educational and technical support programs.
									(3)LimitationGrants
				made under this subsection may not be used for the marketing or promotion of
				brand name
				products.
								;
					(4)in subsection
			 (d), by striking this section and inserting subsection
			 (a);
					(5)by striking
			 subsections (e) through (g);
					(6)by redesignating
			 subsection (h) as subsection (e); and
					(7)in subsection (e) (as so
			 redesignated)—
						(A)in paragraph (1), by striking this
			 section— and all that follows through the end of subparagraph (B) and
			 inserting this section $5,000,000 for each of fiscal years 2013 through
			 2017, of which not more than $2,000,000 may be used to make grants under
			 subsection (c).; and
						(B)in paragraph (2),
			 by striking this section and all that follows through
			 2012 and inserting $3,000,000 for each of fiscal years
			 2013 through 2017.
						(b)Conforming
			 amendmentSection 944(c)(2)(A) of the Energy Policy Act of 2005
			 (42 U.S.C. 16253(c)(2)(A)) is amended by striking section 9002(h)(1) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102(h)(1)
			 and inserting section 9002(b) of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8102(b)).
				4003.Biorefinery
			 assistanceSection 9003 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8103) is
			 amended—
				(1)by striking
			 subsections (a), (d), and (g);
				(2)by redesignating
			 subsections (b), (c), (e), (f), and (h) as subsections (a) through (e),
			 respectively;
				(3)in subsection (b)
			 (as so redesignated), by striking eligible entities— and all
			 that follows through (2) guarantees and inserting
			 eligible entities guarantees;
				(4)in subsection (c)
			 (as so redesignated)—
					(A)in paragraph
			 (1)(C) —
						(i)in
			 the matter preceding clause (i), by striking subsection (c)(2)
			 and inserting subsection (b);
						(ii)in
			 clause (ix), by striking and at the end;
						(iii)in clause (x),
			 by striking the period at the end and inserting ; and;
			 and
						(iv)by
			 adding at the end the following:
							
								(xi)whether the
				project can lead to reductions in production
				costs.
								;
				and
						(B)in paragraph
			 (2)—
						(i)by
			 striking subsection (c)(2) each place it appears and inserting
			 subsection (b); and
						(ii)in
			 subparagraph (C), by striking subsection (h) and inserting
			 subsection (e); and
						(5)in subsection (e)
			 (as so redesignated)—
					(A)in paragraph (1),
			 by striking subparagraphs (A) and (B) and inserting the following:
						
							(A)$100,000,000 for
				fiscal year 2013; and
							(B)$80,000,000 for
				each of fiscal years 2014 and 2015.
							;
				and
					(B)in paragraph (2),
			 by striking 2012 and inserting 2017.
					4004.Rural Energy
			 for America ProgramSection
			 9007 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting , rural school
			 districts, eligible rural communities, before and rural small
			 businesses; and
					(B)in paragraph (4),
			 in the matter preceding subparagraph (A), by inserting , rural school
			 districts, eligible rural communities, before and rural small
			 businesses;
					(2)in subsection
			 (c)—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting , rural school
			 districts, eligible rural communities, before and rural small
			 businesses;
					(B)by redesignating
			 paragraphs (2) through (4) as paragraphs (3) through (5), respectively;
					(C)by inserting
			 after paragraph (1) the following:
						
							(2)Award
				prioritizationIn determining the amount of a loan guarantee or
				grant provided under this section, the Secretary may give priority—
								(A)to loan
				guarantees rather than grants or combined grant and loan guarantees, so as to
				maximize leverage of private financing; and
								(B)in the case of
				energy efficiency projects, to loans under section 9014 or similar financing
				mechanisms if locally available (as determined by the
				Secretary).
								;
					(D)in paragraph (3)
			 (as redesignated by subparagraph (A))—
						(i)by
			 striking subparagraph (A) and inserting the following:
							
								(A)the ability of a
				project to demonstrate the economic viability for similar potential energy
				investment projects in the
				locality;
								;
						(ii)in
			 subparagraph (F), by striking and at the end;
						(iii)by
			 redesignating subparagraph (G) as subparagraph (H); and
						(iv)by
			 inserting after subparagraph (F) the following:
							
								(G)the type of
				renewable energy system to be purchased;
				and
								;
				and
						(E)in paragraph (5)
			 (as so redesignated)—
						(i)in
			 subparagraph (A)—
							(I)by striking
			 (A) Grants.—The amount and inserting the
			 following:
								
									(A)Grants
										(i)In
				generalThe amount
										;
				and
							(II)by adding at the
			 end the following:
								
									(ii)Limitation
										(I)In
				generalSubject to subclause (II), not more than 15 percent of
				the total amount of funds made available under subsection (f) that is allocated
				by the Secretary for grants under this subsection may be used for grants in
				excess of $250,000.
										(II)LimitationNo
				grant under this subsection may exceed
				$500,000.
										;
				and
							(ii)by
			 adding at the end the following:
							
								(D)Maximum amount
				of loan guarantee relative to cost of activity fundedThe amount
				of a loan guaranteed under this subsection shall not exceed 90 percent of the
				cost of the activity funded under this
				subsection.
								;
						(3)in subsection
			 (e)—
					(A)in paragraph (1),
			 by striking subsection (g) and inserting subsection (f)
			 and allocated by the Secretary for grants; and
					(B)in paragraph (2),
			 by striking subsection (g) and inserting subsection
			 (f);
					(4)by striking
			 subsection (f);
				(5)by redesignating
			 subsection (g) as subsection (f); and
				(6)in subsection (f)
			 (as so redesignated)—
					(A)in paragraph (1),
			 by striking , to remain available until expended— and all that
			 follows through the end of subparagraph (D) and inserting $70,000,000
			 for each of fiscal years 2013 through 2017, to remain available until
			 expended.;
					(B)by redesignating
			 paragraph (3) as paragraph (4);
					(C)by inserting
			 after paragraph (2) the following:
						
							(3)LimitationOf
				the funds made available for a fiscal year under paragraph (1), not more than
				10 percent may be made available for grants or loan guarantees to rural school
				districts or eligible rural
				communities.
							;
				and
					(D)in paragraph (4)
			 (as redesignated by subparagraph (B), by striking there is
			 authorized and all that follows through the end and inserting
			 there is authorized to be appropriated to carry out this section
			 $80,000,000 for each of fiscal years 2013 through 2017..
					4005.Repeal of
			 feedstock flexibility program for bioenergy producersSection 9010 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8110) is repealed.
			4006.Biomass Crop
			 Assistance ProgramSection
			 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 paragraphs (4) through (8) as paragraphs (5) through (9), respectively;
					(B)by inserting
			 after paragraph (3) the following:
						
							(4)DeliveryThe
				term delivery means the point of delivery of an eligible material
				or an eligible crop, as determined by the
				Secretary.
							;
					(C)in subparagraph
			 (B) of paragraph (5) (as so redesignated)—
						(i)in
			 clause (i), by striking that is eligible and inserting
			 that, as of the day before the date of enactment of the
			 Rural Economic Farm and Ranch Sustainability
			 and Hunger Act of 2011, was eligible; and
						(ii)in
			 clause (ii), by striking or has the potential to become invasive or
			 noxious;
						(D)in subparagraph
			 (B) of paragraph (6) (as so redesignated)—
						(i)in
			 clause (i), by adding or after the semicolon at the end;
						(ii)in
			 clause (ii), by striking the semicolon at the end and inserting a period;
			 and
						(iii)by striking
			 clauses (iii) through (v); and
						(E)in paragraph (7)
			 (as so redesignated)—
						(i)by
			 redesignating subparagraph (B) as subparagraph (C);
						(ii)by
			 inserting after subparagraph (A) the following:
							
								(B)Additional
				requirement for eligible material from non-Federal forest landIn
				the case of non-Federal forest land and forest land belonging to an Indian or
				Indian tribe that is in trust by the United States or subject to a restriction
				against alienation imposed by the United States, the Secretary shall ensure
				that the definition of the term eligible material—
									(i)ensures that the
				renewable biomass defined as eligible material—
										(I)is not diverted
				from use in markets as of the date of enactment of the
				Rural Economic Farm and Ranch Sustainability
				and Hunger Act of 2011;
										(II)has been
				determined to be otherwise uneconomically retrievable; and
										(III)is harvested in
				accordance with an approved conservation, forest stewardship, or equivalent
				plan; and
										(ii)includes a
				requirement that the renewable biomass is harvested directly from the land for
				delivery to a biomass conversion
				facility.
									;
				and
						(iii)in subparagraph
			 (C) (as redesignated by clause (i))—
							(I)in clause
			 (i)—
								(aa)by
			 striking that is eligible and inserting that, as of the
			 day before the date of enactment of the Rural
			 Economic Farm and Ranch Sustainability and Hunger Act of 2011,
			 was eligible; and
								(bb)by
			 inserting before the semicolon at the end , except that residues from
			 such crops are eligible if harvested from the land in accordance with an
			 approved conservation or equivalent plan; and
								(II)in clause (iii),
			 by striking and yard waste and inserting , yard waste,
			 municipal solid waste, and sewage;
							(2)in subsection
			 (b)(2), by inserting collected directly from the land after
			 eligible material;
				(3)in subsection
			 (c)(5)—
					(A)in subparagraph
			 (B)—
						(i)by
			 redesignating clauses (i) through (iii) as items (aa) through (cc),
			 respectively, and indenting appropriately;
						(ii)by
			 striking shall be up to 75 and inserting “shall be—
							
								(i)up to
				50
								; 
						(iii)in item (cc)
			 (as designated by clause (i)), by striking the period at the end and inserting
			 ; and; and
						(iv)by
			 adding at the end the following:
							
								(ii)if the Secretary
				determines that a greater amount of support is necessary to demonstrate more
				capital intensive cropping opportunities or in the case of socially
				disadvantaged farmers or ranchers (as defined in section 355(e) of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e))), up to 65
				percent of the costs of establishing an eligible perennial crop covered by the
				contract (as determined under clause (i)); and
								(iii)determined by
				the Secretary in a manner that seeks to minimize Federal costs, recognizing
				that the Secretary is not obligated to provide maximum cost-share allowances
				under this
				section.
								;
						(B)in subparagraph
			 (C)(ii), in the clause heading, by inserting in annual payments under
			 contract after Reduction; and
					(C)by adding at the
			 end the following:
						
							(D)RequirementsSubject
				to subparagraphs (B) and (C), the Secretary shall award payments under this
				subsection on a competitive basis, taking into consideration the needs—
								(i)to demonstrate
				the economic viability of diverse bioenergy crops; and
								(ii)to encourage
				cost competition in establishment of eligible
				crops.
								;
					(4)in subsection
			 (d)—
					(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting collected
			 directly from the land after eligible material;
			 and
					(B)in paragraph (2),
			 by striking subparagraph (B) and inserting the following:
						
							(B)Amount
								(i)In
				generalThe amount of a matching payment under this subsection
				shall be determined by the Secretary.
								(ii)RequirementsSubject
				to subparagraph (C), the Secretary shall award payments on a competitive basis,
				taking into consideration the need—
									(I)to demonstrate
				the economic viability of diverse eligible crops and eligible materials that
				otherwise would be uneconomically retrievable for high priority uses (such as
				advanced biofuels and biobased products); and
									(II)to encourage
				cost competition in the collection, harvest, storage, and transportation of
				eligible crops to a biomass conversion facility.
									(C)Maximum
				paymentSubject to paragraph (3), the Secretary may provide
				matching payments at a maximum rate of $0.50 for each $1 per dry ton provided
				by the biomass conversion facility, in an amount equal to not more than $35 per
				ton for a period of 2 years.
							(D)Minimization of
				costsIn determining payment levels under this section, the
				Secretary shall—
								(i)seek to minimize
				costs; and
								(ii)not be required
				to provide the maximum rate of payment allowed under this section.
								(E)ProhibitionPayments
				may not be made under this section for eligible materials collected or
				harvested that, after delivery to a biomass conversion facility, the campus of
				the facility, or affiliated facilities, as determined by the Secretary, are
				required to be separated from eligible materials used for a higher-value
				product in order to be used for heat, power, biobased products, or advanced
				biofuels.
							;
				and
					(5)by striking
			 subsections (e) and (f) and inserting the following:
					
						(e)Funding
							(1)Mandatory
				funding
								(A)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $55,000,000 for each of the
				fiscal years 2013 through 2017, to remain available until expended.
								(B)BCAP project
				areaOf the funds made available for each fiscal year under
				subparagraph (A), not less than 50 percent shall be made available to carry out
				subsection (c).
								(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to carry out this
				section $150,000,000 for each of fiscal years 2013 through 2017.
							(3)Technical
				assistanceNotwithstanding paragraph (1)(B), the Secretary may
				use funds made available for each fiscal year under this subsection to provide
				technical
				assistance.
							.
				4007.Rural energy
			 savings programTitle IX of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is
			 amended by adding at the end the following:
				
					9014.Rural energy
				savings program
						(a)DefinitionsIn
				this section:
							(1)Eligible
				entityThe term eligible entity means—
								(A)any public power
				district, public utility district, or similar entity, or any electric
				cooperative described in section 501(c)(12) or 1381(a)(2) of the Internal
				Revenue Code of 1986, that borrowed and repaid, prepaid, or is paying an
				electric loan made or guaranteed by the Rural Utilities Service (or any
				predecessor agency);
								(B)any entity
				primarily owned or controlled by 1 or more entities described in subparagraph
				(A); or
								(C)any other entity
				that is an eligible borrower of the Rural Utility Service (as determined under
				section 1710.101 of title 7, Code of Federal Regulations (or a successor
				regulation)).
								(2)Energy
				efficiency measuresThe term energy efficiency
				measures means, for or at property served by an eligible entity,
				structural improvements and investments in cost-effective, commercial
				technologies to increase energy efficiency.
							(3)Qualified
				consumerThe term qualified consumer means a
				consumer served by an eligible entity that has the ability to repay a loan made
				under subsection (c), as determined by the eligible entity.
							(4)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Administrator of the Rural Utilities Service.
							(b)Loans to
				Eligible Entities
							(1)In
				generalSubject to paragraph (2), the Secretary shall make loans
				to eligible entities that agree to use the loan funds to make loans to
				qualified consumers for the purpose of implementing energy efficiency
				measures.
							(2)Requirements
								(A)In
				generalAs a condition of receiving a loan under this subsection,
				an eligible entity shall—
									(i)establish a list
				of energy efficiency measures that is expected to decrease energy use or costs
				of qualified consumers;
									(ii)prepare an
				implementation plan for use of the loan funds, including for interest rate
				utilization under subsection (c)(1)(A);
									(iii)provide for
				appropriate measurement and verification to ensure—
										(I)the effectiveness
				of the energy efficiency loans made by the eligible entity; and
										(II)that there is no
				conflict of interest in carrying out this section; and
										(iv)demonstrate
				expertise in effective use of energy efficiency measures at scale.
									(B)Revision of
				list of energy efficiency measuresSubject to the approval of the
				Secretary, an eligible entity may update the list required under subparagraph
				(A)(i) to account for newly available efficiency technologies.
								(C)Existing energy
				efficiency programsAn eligible entity that, at any time before
				the date that is 60 days after the date of enactment of this section, has
				established an energy efficiency program for qualified consumers may use an
				existing list of energy efficiency measures, implementation plan, or
				measurement and verification system of that program to satisfy the requirements
				of subparagraph (A) if the Secretary determines the list, plan, or systems are
				consistent with the purposes of this section.
								(3)No
				interestA loan under this subsection shall bear no
				interest.
							(4)RepaymentWith
				respect to a loan under paragraph (1)—
								(A)the term shall
				not exceed 20 years from the date on which the loan is closed; and
								(B)except as
				provided in paragraph (6), the repayment of each advance shall be amortized for
				a period not to exceed 10 years.
								(5)Amount of
				advancesAny advance of loan funds to an eligible entity in any
				single year shall not exceed 50 percent of the approved loan amount.
							(6)Special advance
				for start-up activities
								(A)In
				generalIn order to assist an eligible entity in defraying the
				appropriate start-up costs (as determined by the Secretary) of establishing new
				programs or modifying existing programs to carry out subsection (c), the
				Secretary shall allow an eligible entity to request a special advance.
								(B)AmountNo
				eligible entity may receive a special advance under this paragraph for an
				amount that is greater than 4 percent of the loan amount received by the
				eligible entity under paragraph (1).
								(C)RepaymentRepayment
				of the special advance—
									(i)shall be required
				during the 10-year period beginning on the date on which the special advance is
				made; and
									(ii)at the election
				of the eligible entity, may be deferred to the end of the 10-year
				period.
									(7)LimitationAll
				special advances shall be made under a loan described in paragraph (1) during
				the first 10 years of the term of the loan.
							(c)Loans to
				qualified consumers
							(1)Terms of
				loansLoans made by an eligible entity to qualified consumers
				using loan funds provided by the Secretary under subsection (b)—
								(A)may bear
				interest, not to exceed 3 percent, to be used for purposes that include—
									(i)to establish a
				loan loss reserve; and
									(ii)to offset
				additional personnel and program costs of eligible entities to provide the
				loans;
									(B)shall finance
				energy efficiency measures for the purpose of decreasing energy usage or costs
				of the qualified consumer by an amount that ensures, to the maximum extent
				practicable, that a loan term of not more than 10 years will not pose an undue
				financial burden on the qualified consumer, as determined by the eligible
				entity;
								(C)shall not be used
				to fund purchases of, or modifications to, personal property, unless the
				personal property is or becomes attached to real property (including a
				manufactured home) as a fixture;
								(D)shall be repaid
				through charges added to the electric bill for the property for, or at which,
				energy efficiency measures are or will be implemented, on the condition that
				this requirement does not prohibit—
									(i)the voluntary
				prepayment of a loan by the owner of the property; or
									(ii)the use of any
				additional repayment mechanisms that are—
										(I)demonstrated to
				have appropriate risk mitigation features, as determined by the eligible
				entity; or
										(II)required if the
				qualified consumer is no longer a customer of the eligible entity; and
										(E)shall require an
				energy audit by an eligible entity to determine the impact of proposed energy
				efficiency measures on the energy costs and consumption of the qualified
				consumer.
								(2)ContractorsIn
				addition to any other qualified general contractor, eligible entities may serve
				as general contractors.
							(d)Contract for
				measurement and verification, training, and technical assistance
							(1)In
				generalNot later than 90 days after the date of enactment of
				this section, the Secretary—
								(A)shall establish a
				plan for measurement and verification, training, and technical assistance of
				the program; and
								(B)may enter into 1
				or more contracts with a qualified entity for the purposes of—
									(i)providing
				measurement and verification activities; and
									(ii)developing a
				program to provide technical assistance and training to the employees of
				eligible entities to carry out this section.
									(2)Use of
				subcontractors authorizedA qualified entity that enters into a
				contract under paragraph (1) may use subcontractors to assist the qualified
				entity in carrying out the contract.
							(e)Fast Start
				demonstration projects
							(1)In
				generalThe Secretary shall offer to enter into agreements with
				eligible entities (or groups of eligible entities) that have energy efficiency
				programs described in subsection (b)(2)(C) to establish an energy efficiency
				loan demonstration projects consistent with the purposes of this
				section.
							(2)Evaluation
				criteriaIn determining which eligible entities to award loans
				under this section, the Secretary shall take into consideration eligible
				entities that—
								(A)implement
				approaches to energy audits and investments in energy efficiency measures that
				yield measurable and predictable savings;
								(B)use measurement
				and verification processes to determine the effectiveness of energy efficiency
				loans made by eligible entities;
								(C)include training
				for employees of eligible entities, including any contractors of such entities,
				to implement or oversee the activities described in subparagraphs (A) and
				(B);
								(D)provide for the
				participation of a majority of eligible entities in a State;
								(E)reduce the need
				for generating capacity;
								(F)provide
				efficiency loans to—
									(i)in the case of a
				single eligible entity, not fewer than 20,000 consumers; or
									(ii)in the case of a
				group of eligible entities, not fewer than 80,000 consumers; and
									(G)serve areas in
				which, as determined by the Secretary, a large percentage of consumers
				reside—
									(i)in manufactured
				homes; or
									(ii)in housing units
				that are more than 50 years old.
									(3)Deadline for
				implementationTo the maximum extent practicable, the Secretary
				shall enter into agreements described in paragraph (1) by not later than 90
				days after the date of enactment of this section.
							(4)Effect on
				availability of loans nationallyNothing in this subsection shall
				delay the availability of loans to eligible entities on a national basis
				beginning not later than 180 days after the date of enactment of this
				section.
							(5)Additional
				demonstration project authority
								(A)In
				generalThe Secretary may conduct demonstration projects in
				addition to the project required by paragraph (1).
								(B)Inapplicability
				of certain criteriaThe additional demonstration projects may be
				carried out without regard to subparagraphs (D), (F), or (G) of paragraph
				(2).
								(f)Additional
				authorityThe authority provided in this section is in addition
				to any other authority of the Secretary to offer loans under any other
				law.
						(g)Funding
							(1)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $70,000,000 for each of fiscal
				years 2013 through 2017.
							(2)Discretionary
				fundingIn addition to any other funds made available to carry
				out this section, there is authorized to be appropriated to the Secretary to
				carry out this section $80,000,000 for each of fiscal years 2013 through 2017,
				to remain available until expended.
							(h)Effective
				PeriodSubject to the availability of funds under subsection (g)
				and except as otherwise provided in this section, the loans and other
				expenditures required to be made under this section shall be available until
				expended, with the Secretary authorized to make new loans as loans are
				repaid.
						(i)Regulations
							(1)In
				generalExcept as otherwise provided in this subsection, not
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate such regulations as are necessary to implement this
				section.
							(2)ProcedureThe
				promulgation of the regulations and administration of this section shall be
				made without regard to—
								(A)the Statement of
				Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
				13804), relating to notices of proposed rulemaking and public participation in
				rulemaking; and
								(B)chapter 35 of
				title 44, United States Code (commonly known as the Paperwork Reduction
				Act).
								(3)Congressional
				review of agency rulemakingIn carrying out this section, the
				Secretary shall use the authority provided under section 808 of title 5, United
				States Code.
							(4)Interim
				regulationsNotwithstanding paragraphs (1) and (2), to the extent
				regulations are necessary to carry out any provision of this section, the
				Secretary shall implement such regulations through the promulgation of an
				interim
				rule.
							.
			VTechnical
			 improvements to research
			5001.Matching fund
			 requirement under McIntire-Stennis Cooperative Forestry Act
				(a)1890
			 WaiversSection 4 of Public Law 87–788 (commonly known as the
			 McIntire-Stennis Cooperative Forestry Act) (16 U.S.C. 582a–3) is
			 amended—
					(1)by designating
			 the first sentence and the second through fifth sentences as subsection (a) and
			 subsections (c) through (f), respectively; and
					(2)by inserting
			 after subsection (a) (as so designated) the following:
						
							(b)1890
				InstitutionsThe matching funds requirement of this section shall
				not be applicable to 1890 Institutions (as defined in section 2 of the
				Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
				7601)) if the allocation is below $200,000 for a fiscal
				year.
							.
					(b)ParticipationSection
			 8 of Public Law 87–788 (commonly known as the McIntire-Stennis
			 Cooperative Forestry Act) (16 U.S.C. 582a–7) is amended by inserting
			 the Federated States of Micronesia, American Samoa, the Commonwealth of
			 the Northern Mariana Islands, after the Virgin
			 Islands,.
				5002.Matching fund
			 requirement under Hatch Act of 1887Section 3(d) of the Hatch Act of 1887 (7
			 U.S.C. 361c(d)) is amended—
				(1)in paragraph (1), by inserting before the
			 period at the following: , except that a State may obtain $2 from
			 private sources for each $1 the State is required to match under this
			 Act; and
				(2)in paragraph (4)(A), by inserting before
			 the period at the following: , except that an insular area or the
			 District of Columbia may obtain $2 from private sources for each $1 the insular
			 area or the District of Columbia, respectively, is required to match under this
			 Act.
				5003.Matching fund
			 requirement under Smith-Lever ActSection 3(e) of the Smith-Lever Act (7
			 U.S.C. 343(e)) is amended—
				(1)in paragraph (1), by inserting before the
			 period at the following: , except that a State may obtain $2 from
			 private sources for each $1 the State is required to match under this
			 Act; and
				(2)in paragraph (4)(A), by inserting before
			 the period at the following: , except that an insular area or the
			 District of Columbia may obtain $2 from private sources for each $1 the insular
			 area or the District of Columbia, respectively, is required to match under this
			 Act.
				5004.Biomass
			 Research and Development Initiative
				(a)Movement of
			 InitiativeSection 9008 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8108) is—
					(1)redesignated as
			 section 1473H of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977; and
					(2)moved so as to
			 appear at the end of subtitle K of that Act (7 U.S.C. 3310 et seq.).
					(b)Reauthorization
			 and improvement of InitiativeSection 1473H of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (as redesignated and moved
			 by subsection (a)) is amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (1), (2), and (3) as paragraphs (2), (6), and (7),
			 respectively;
						(B)by inserting
			 before paragraph (2) (as so redesignated) the following:
							
								(1)Advisory CommitteeThe term Advisory Committee
				means the Biomass Research and Development Technical Advisory Committee
				established by subsection (d)(1).
								;
				
						(C)by inserting
			 after paragraph (2) (as so redesignated) the following:
							
								(3)BiofuelThe term biofuel means a fuel
				derived from renewable biomass.
								(4)BiorefineryThe term biorefinery means a
				facility (including equipment and processes) that—
									(A)converts
				renewable biomass into biofuels and biobased products; and
									(B)may produce
				electricity.
									(5)BoardThe term Board means the
				Biomass Research and Development Board established by subsection
				(c).
								;
				and
						(D)by adding at the
			 end the following:
							
								(8)Institution of higher
				educationThe term
				institution of higher education has the meaning given the term in
				section 102(a) of the Higher Education Act of 1965 (20 U.S.C. 1002(a)).
								(9)Renewable
				biomassThe term
				renewable biomass has the meaning given the term in section 9001
				of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
				8101).
								;
						(2)in subsection
			 (e)—
						(A)in paragraph
			 (3)—
							(i)in
			 the matter preceding subparagraph (A), by striking the Administrator of
			 the Environmental Protection Agency and; and
							(ii)by
			 subparagraph (B)(i), by striking cellulosic; and
							(B)in paragraph
			 (4)(C), by striking cellulosic;
						(3)in subsection
			 (g), in the matter preceding paragraph (1), by striking For each fiscal
			 year for which funds are made available to carry out this section and
			 inserting Every 2 years; and
					(4)in subsection
			 (h)—
						(A)in paragraph (1),
			 by striking expended— and all that follows through the period at
			 the end and inserting expended, $60,000,000 for each of fiscal years
			 2013 through 2017.; and
						(B)in paragraph (2),
			 by striking $35,000,000 for each of fiscal years 2009 through
			 2012 and inserting $115,000,000 for each of fiscal years 2013
			 through 2017.
						(c)Conforming
			 amendmentsSection 9001 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8101) is amended—
					(1)by striking
			 paragraphs (2) and (8);
					(2)by redesignating
			 paragraphs (3) through (7) as paragraphs (2) through (6), respectively;
			 and
					(3)by redesignating
			 paragraphs (9) through (14) as paragraphs (7) through (12),
			 respectively.
					VIMiscellaneous
			6001.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
